Exhibit 10.1
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”), dated as of January 29 ,
2010 is made by and among Gibraltar Strip Steel, Inc., a Delaware corporation
(“GSSI”), Gibraltar Steel Corporation of New York, a New York corporation
(“GSCNY”), and Gibraltar Industries, Inc., a Delaware corporation (“Parent” and
together with GSSI and GSCNY, collectively, the “Sellers”), and The Worthington
Steel Company, LLC, an Ohio limited liability company (“Purchaser”), and The
Worthington Steel Company, an Ohio corporation (“Purchaser Ohio Affiliate”).
RECITALS:
     A. GSSI is engaged in the steel processing business. GSCNY owns and
operates a warehousing business located in Detroit, Michigan which is used by
GSSI in connection with the conduct of GSSI’s steel processing business.
Cleveland Pickling, Inc., a Delaware corporation which is a wholly-owned
subsidiary of Parent (“CPI”), is the owner of a thirty-one and one-quarter
percent (31.25%) partnership interest in Samuel Steel Pickling Company, a
partnership constituted under the laws of the State of New York (the
“Partnership”).
     B. Parent has agreed to become a party to this Agreement in order to induce
Purchaser and Purchaser Ohio Affiliate to execute this Agreement and consummate
the transactions contemplated hereunder.
     C. Purchaser Ohio Affiliate has agreed to become a party to this Agreement
in order to induce Sellers to execute this Agreement and consummate the
transactions contemplated hereunder.
     D. Subject only to the limitations and exclusions contained in this
Agreement, and on the terms and conditions hereinafter set forth, Purchaser
desires to purchase, together with certain Purchaser Affiliates, and Sellers
desire to sell, substantially all of the assets of the Business.
CONSIDERATION:
     NOW, THEREFORE, in consideration of the foregoing recitals and of the
respective covenants, agreements, representations and warranties herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:
     DEFINITIONS
     “Accounting Principles” means those accounting principles and such other
methodologies used and applied by the Business, consistent with past practices,
as more particularly described in ANNEX I attached to this Agreement.
     “Actions” is defined in Section 4.1.10(b)(v).
     “Adjusted Closing Payment” is defined in Section 1.3.1.

 



--------------------------------------------------------------------------------



 



“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and polices of such Person whether by Contract or otherwise. In any event and
without limitation of the previous sentence, any Person owning ten percent (10%)
or more of the voting securities of another Person shall be deemed to control
that Person.
“Agreement” means this Asset Purchase Agreement.
“Allocation Objections Notice” is defined in Section 1.3.3(b).
“Allocation Response Period” is defined in Section 1.3.3(b).
“Allocation Schedule” is defined in Section 1.3.3(a).
“Assignment and Assumption Agreement” is defined in Section 2.2(a)(i).
“Assumed Contract” means all Material Contracts of the Business, to the extent
specifically identified as Assumed Contracts in the Disclosure SCHEDULE, and
those non-Material Contracts relating to the Business (other than those related
to the Buffalo Facility and that will not be used by Purchaser in the Business)
which have been entered into by any of the Sellers in the ordinary course of
business and which would not reasonably be expected to be materially adverse to
the Business.
“Assumed Liabilities” is defined in Section 1.4.1.
“Authorization” means any franchises, licenses, permits, easements, approvals,
rights, applications, filings, registrations and other authorizations.
“Balance Sheet” is defined in Section 3.1.6.
“Balance Sheet Date” is defined in Section 3.1.6.
“Basket Amount” is defined in Section 6.1.
“Bill of Sale” is defined in Section 2.2(a)(i).
“Buffalo Employees” is defined in Section 7.1(b).
“Buffalo Facility” means the facility located on the Buffalo Real Property.
“Buffalo New Hires” is defined in Section 7.1(b).
“Buffalo New Hire Severance” is defined in Section 7.1(b).
“Buffalo Real Property” means the real property located at 2555 Walden Avenue,
Cheektowaga, New York 14225.
“Business” means the steel processing business of GSSI as conducted by GSSI at
or from the Buffalo Facility and the Cleveland Facility on the date hereof,
together with the warehousing business conducted by GSCNY at the Detroit Real
Property and the rights, Liabilities and Obligations of CPI, as owner of a
thirty-one and one-quarter percent (31.25%) partnership interest in the
Partnership, as such rights, Liabilities and Obligations are provided for
pursuant to the terms of the Partnership Agreement.
“Business Property” means any real property included in the Purchased Assets.

- 2 -



--------------------------------------------------------------------------------



 



“Cap” is defined in Section 6.1.
“Claim” means a claim, action, suit, demand, investigation, proceeding,
liability, assessment, judgment, order or settlement asserting, overtly
threatening or involving or potentially involving Losses.
“Claim Notice” is defined in Section 6.3(a).
“Cleveland/Buffalo Receivables” is defined in Section 1.1.2(h).
“Cleveland Facility” means the facility located on the Cleveland Real Property.
“Cleveland Real Property” means the real property located at 4310 East 49th
Street, Cuyahoga Heights, Ohio 44125.
“Closing” is defined in Section 2.1.
“Closing Date” is defined in Section 2.1.
“Closing Payment” is defined in Section 1.3.1.
“Closing Time” means 12:01 a.m., Eastern Standard Time, on the Closing Date.
“COBRA” is defined in Section 7.1(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Competitive Business” is defined in Section 7.2(c).
“Confidential Information” is defined in Section 10.6(a).
“Confidentiality Agreement” is defined in Section 10.2.
“Contracts” means agreements, contracts, commitments, leases and other
instruments, documents and undertakings (whether written or oral).
“CPI” means Cleveland Pickling, Inc., a Delaware corporation.
“CPI Allocation” is defined in Section 9.9(b)(v).
“CPI Assets” means the assets and properties of CPI; provided that, for the
avoidance of doubt, CPI Assets shall not include any assets or properties owned
directly by the Partnership.
“CPI Shares” is defined in Section 3.1.4(b).
“Current Assets” is defined in Section 1.3.2(b)(v).
“Designated Account” is defined in Section 1.3.1.
“Detroit Business” means the warehousing business conducted by GSCNY at the
Detroit Facility.
“Detroit Facility” means the facility located on the Detroit Real Property.
“Detroit Real Property” means the real property located at 25325 Hall Road,
Woodhaven, Michigan 48183.
“Detroit Receivables” is defined in Section 1.1.1(i).
“Direct Claim” is defined in Section 6.3(b).

- 3 -



--------------------------------------------------------------------------------



 



“Disclosure SCHEDULE” means the Disclosure SCHEDULE furnished pursuant to this
Agreement.
“Employee Plans” is defined in Section 3.1.21.
“Encumbrances” mean mortgages, liens, pledges, security interests, charges,
conditional sales contracts, claims, restrictions and other encumbrances and
defects of title of any nature whatsoever.
“Environmental Activity” means any storage, holding, existence, release,
emission, management, discharge, generation, processing, abatement, removal,
disposition, handling, transportation or disposal of any Hazardous Substance
from, under, into or on the Purchased Assets or the Seller Property or otherwise
relating to the Purchased Assets, the Seller Property or any Use of the Seller
Property or the conduct of the Business which is regulated by or for which
standards of conduct or liability are imposed by any Environmental Requirements.
“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act (“CERCLA”), 42 U.S.C. §9601 et seq., the Resource Conservation
and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §5101 et seq., the Toxic Substances Control Act,
15 U.S.C. §2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C.
§1251 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the Clean Air Act,
42 U.S.C. §7401 et seq., Regulations promulgated thereunder, and any other
federal, state or local Regulations or common law which may relate to or deal
with human health or the environment, all as may be from time to time amended.
“Environmental Requirements” means all requirements, including, but not limited
to, Environmental Laws, Authorizations, Orders, concessions, grants, Contracts,
and other restrictions and requirements (whether or not arising under
Regulations) relating to any Hazardous Substances or Environmental Activity as
the same may be in effect at any time on or after the date hereof and prior to
the Closing Time.
“ERISA” is defined in Section 3.1.21.
“Estimated Adjustment Amount” is defined in Section 1.3.2(a).
“Estimated Working Capital” is defined in Section 1.3.2(a).
“Excluded Assets” is defined in Section 1.1.2.
“Excluded Contracts” is defined in Section 1.4.2(a).
“Excluded Liabilities” is defined in Section 1.4.2.
“Excluded Operations” means the operations at the Buffalo Real Property
conducted after Closing pursuant to the Transition Agreements.
“Final Closing Statement” is defined in Section 1.3.2(b)(i)(A).
“Final Working Capital” is defined in Section 1.3.2(b)(i)(A).
“Financial Statements” is defined in Section 3.1.6.
“Fixed Price Contracts” is defined in Section 3.1.19(n).

- 4 -



--------------------------------------------------------------------------------



 



“Governmental Authority” means any court, arbitrator, or governmental or
regulatory official, body or authority.
“GSCNY” means Gibraltar Steel Corporation of New York, a New York corporation.
“GSSI” means Gibraltar Strip Steel, Inc., a Delaware corporation.
“Hazardous Substances” means: (a) any “hazardous substance” as defined in
§101(14) of CERCLA (42 U.S.C. §9601(14)) or regulations promulgated thereunder
as in effect at any time on or after the date hereof and prior to the Closing
Time; (b) any “solid waste,” “hazardous waste,” “hazardous material” or
“infectious waste,” as such terms are defined in any other Environmental Law as
in effect at any time on or after the date hereof and prior to the Closing Time;
(c) asbestos, urea-formaldehyde, polychlorinated biphenyls (“PCBs”), nuclear
fuel or material, chemical waste, radioactive material, explosives, known
carcinogens, petroleum products and by-products and other dangerous, toxic or
hazardous pollutants, contaminants, chemicals, materials or substances listed or
identified in, or regulated by, any Environmental Law as in effect at any time
on or after the date hereof and prior to the Closing Time; and (d) any
additional substances or materials which are classified or considered to be a
contaminant or a pollutant or to be hazardous or toxic under any Environmental
Requirements as in effect at any time on or after the date hereof and prior to
the Closing Time.
“HSR Act” is defined in Section 7.5.
“Indemnified Purchaser Party” is defined in Section 6.1
“Indemnified Seller Party” is defined in Section 6.2.
“Indemnitee” is defined in Section 6.3.
“Indemnitor” is defined in Section 6.3.
“Independent Auditor” is defined in Section 1.3.2(b)(ii)(B).
“Intellectual Property” is defined in Section 3.1.22(a).
“Intellectual Property Assignment” is defined in Section 2.2(a)(i).
“Interim Balance Sheet” is defined in Section 3.1.6.
“Interim Balance Sheet Date” is defined in Section 3.1.6.
“Inventories” is defined in Section 1.1.1(g).
“Knowledge” or “ knowledge” is defined in Section 10.13.
“Liabilities and/or Obligations” means “liabilities” and “obligations” which
shall include, without limitation, any direct or indirect indebtedness,
guaranty, endorsement, claim, loss, damage, deficiency, cost, expense, fee,
liability, obligation, duty or responsibility, fixed or unfixed, known or
unknown, matured or unmatured, accrued, absolute or contingent, asserted or
unasserted, liquidated or unliquidated, vested or unvested, secured or
unsecured.
“Losses” is defined in Section 6.1.

- 5 -



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means a material adverse effect on the Purchased
Assets or on the Business or its operations, assets, rights or condition
(financial or otherwise, as currently conducted), taken as a whole.
“Material Contracts” is defined in Section 3.1.19.
“Notice of Objection” is defined in Section 1.3.2(b)(i)(B).
“Other Intellectual Property” is defined in Section 3.1.22(a).
“Order” means any judgment, decision, order, writ, injunction, decree or award
of any Governmental Authority.
“Parent” means Gibraltar Industries, Inc., a Delaware corporation.
“Partnership” means Samuel Steel Pickling Company, a partnership constituted
under the laws of the State of New York.
“Partnership Agreement” means the partnership agreement, dated as of June 1,
1988, and made by and between Universal Steel Co., an Ohio corporation and
Ruscon Steel Corp., a New Jersey corporation, as amended.
“Patents and Names” is defined in Section 3.1.22(a).
“Permitted Liens” means (a) any lien for Taxes not yet due or delinquent or
being contested in good faith by appropriate Proceedings for which adequate
reserves have been established in accordance with the Accounting Principles,
(b) any statutory lien arising in the ordinary course of business by operation
of law with respect to a Liability or Obligation that is not yet due or
delinquent, (c) liens to be removed at the Closing, (d) deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return of money bonds and similar
obligations; (e) with respect to the Cleveland Real Property and the Detroit
Real Property, applicable zoning ordinances, easements and restrictions of
record set forth in the Title Commitments and any state of facts which a
current, accurate survey would show; provided that such zoning ordinances,
easements, restrictions of record and/or state of facts would not materially
interfere with the conduct of the business at the Cleveland Facility or the
Detroit Facility as presently conducted or materially reduce the value of the
Cleveland Facility or the Detroit Facility; (f) Encumbrances approved by
Purchaser in writing; and (g) any minor imperfection of title or similar
Encumbrance which would not materially and adversely affect the Use or value of
the Purchased Assets to which it relates.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other entity (including an entity disregarded
for federal income tax purposes) or Governmental Authority.
“Post Signing Returns” is defined in Section 4.1.10(b)(i).
“Pre-Closing Period Tax Return” means a Tax Return for a Tax period that ends on
or prior to the Closing Date.

- 6 -



--------------------------------------------------------------------------------



 



“Proceeding” means any judicial, administrative or arbitral actions, audits,
hearings, formal investigations, suits or proceedings (public or private) by or
before any Governmental Authority or before any arbitrator, mediator or other
alternative dispute resolution provider pursuant to any collective bargaining
agreement, contractual agreement or Regulation, and including any audit or
examination, or other administrative or court proceeding with respect to Taxes
and Tax Returns.
“Purchase Price” is defined in Section 1.3.1.
“Purchased Assets” is defined in Section 1.1.
“Purchaser” means The Worthington Steel Company, LLC, an Ohio limited liability
company.
“Purchaser Affiliates” means the Purchaser and its Affiliates.
“Purchaser Closing Documents” means each agreement, document or instrument
(other than this Agreement) required to be executed or delivered by Purchaser or
Purchaser Ohio Affiliate at the Closing or otherwise in accordance with this
Agreement.
“Purchaser Ohio Affiliate” means The Worthington Steel Company, an Ohio
corporation.
“Related Business” means the steel processing business currently being performed
by the Purchaser Affiliates.
“Regulations” means any law, ordinance, governmental or regulatory rule, code
regulation or Order, whether federal, state, local or foreign.
“SCHEDULE” means a SCHEDULE of the Disclosure SCHEDULE.
“Seller” and “ Sellers” mean, individually, each of Parent, GSSI and GSCNY and,
collectively, all of Parent, GSSI and GSCNY.
“Seller Affiliates” means each of the Sellers and their Affiliates.
“Seller Closing Documents” means each agreement, document or instrument (other
than this Agreement) required to be executed or delivered by any of the Sellers
in accordance with this Agreement.
“Seller Group” is defined in Section 3.1.10.
“Seller Property” is defined in Section 3.1.23(a).
“Straddle Period” means a Tax period that begins on or before the Closing Date,
and ends after the Closing Date.
“Straddle Period Tax Returns” means a Tax Return for a Straddle Period.
“Target Working Capital” is defined in Section 1.3.2(a)(i).
“Tax Returns” means federal, state, local and foreign tax returns, reports,
declarations, information returns, statements and other similar filings relating
to Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

- 7 -



--------------------------------------------------------------------------------



 



“Tax” or “ Taxes” shall mean all (a) taxes, charges, withholdings, fees, levies,
imposts, duties and governmental fees or other like assessments or charges of
any kind whatsoever in the nature of taxes imposed by any United States federal,
state, or local or any foreign or other taxing authority (including but not
limited to those related to income, net income, gross income, receipts, capital,
windfall profit, severance, property (real and personal), production, sales,
goods and services, use, business and occupation, license, excise, registration,
franchise, employment, payroll (including social security contributions),
deductions at source, withholding, alternative or add-on minimum, intangibles,
ad valorem, transfer, gains, stamp, customs, duties, estimated, transaction,
title, paid-up capital, profits, premium, value added, recording, inventory and
merchandise, business privilege, federal highway use, commercial rent or
environmental tax, and any liability under unclaimed property, escheat, or
similar Regulations), (b) interest, penalties, fines, additions to tax or
additional amounts imposed by any taxing authority in connection with (i) any
item described in clause (a) or (ii) the failure to comply with any requirement
imposed with respect to any Tax Return, and (c) liability in respect of any
items described in clause (a) and/or (b) payable by reason of Contract
(including any tax indemnity agreement, tax sharing agreement, tax allocation
agreement or similar Contract or arrangement, whether written or unwritten),
assumption, transferee, successor or similar liability, operation of law
(including pursuant to Treasury Regulations Section 1.1502-6 (or any predecessor
or successor thereof or any analogous or similar state, local, or foreign
Regulations)) or otherwise.
“Third-Party Claim” is defined in Section 6.3(a).
“Title Commitments” is defined in Section 3.1.24(r).
“Title Company” is defined in Section 3.1.24(r).
“Transition Agreements” means, collectively: (a) a transition agreement relating
to toll processing by GSSI at the Buffalo Facility and removal of equipment from
the Buffalo Facility in substantially the form of Exhibit A attached hereto;
(b) a transition agreement relating to the collection of the accounts
receivables of the Sellers attributable to the Cleveland Facility and the
Buffalo Facility in substantially the form of Exhibit B attached hereto; (c) a
transition agreement relating to the provision of treasury services, information
technology systems and support and payroll and group medical benefits to
employees of the Cleveland Facility and the Detroit Facility in substantially
the form of Exhibit C attached hereto; and (d) a transition agreement relating
to the provision of accounting services by Purchaser for the benefit of Sellers
in respect of the Buffalo Facility in substantially the form of Exhibit D
attached hereto.
“Treasury Regulations” means those regulations promulgated under the Code, as
currently in effect, and as modified and clarified by amendment or successor
regulation.
“Unmatched Fixed Price Contracts” is defined in Section 3.1.19.
“Use” means use, ownership, development, construction, maintenance, management,
operation or occupancy.
“Vehicles” is defined in Section 1.1.1(h).
“WARN Act” is defined in Section 3.1.20.

- 8 -



--------------------------------------------------------------------------------



 



     “Working Capital” is defined in Section 1.3.2(b)(v).
     “Worthington Warehouse” means Worthington Warehouse, Inc., a Michigan
Corporation.
     “WS Michigan” means Worthington Steel of Michigan, Inc., a Michigan
Corporation.
     “338 Forms” is defined in Section 9.9(b)(i).
     “338(h)(10) Election” is defined in Section 9.9(a).
     “338(h)(10) Notice” is defined in Section 9.9(a).
ARTICLE 1 — PURCHASE AND SALE
     1.1 Agreement to Sell. At the Closing and except as otherwise expressly
provided in Section 1.1.2 or Section 2.3 hereof: (a) GSSI shall sell, convey,
assign, transfer and deliver to Purchaser, upon and subject to the terms and
conditions of this Agreement, all right, title and interest of GSSI in and to
all of the assets, properties and rights of GSSI, including those constituting
the steel processing business as conducted by GSSI at the Buffalo Facility and
the Cleveland Facility or used therein, of every kind and description, real,
personal and mixed, tangible and intangible, wherever situated; (b) GSCNY shall
sell, convey, assign, transfer and deliver to Worthington Warehouse, an
Affiliate of Purchaser, upon and subject to the terms and conditions of this
Agreement, all right, title and interest of GSCNY in and to all of the assets,
properties and rights of GSCNY of every kind and description, real, personal and
mixed, tangible and intangible and wherever situated, which are owned by GSCNY
and/or used by GSCNY in the conduct of the warehousing business at the Detroit
Facility; (c) GSSI and GSCNY shall sell, convey, assign, transfer and deliver to
Purchaser, upon and subject to the terms and conditions of this Agreement, all
right, title and interest of GSSI and GSCNY in and to all of the Inventories and
other assets of GSSI and GSCNY located in Illinois; and (d) Parent shall sell,
convey, assign, transfer and deliver to WS Michigan, upon and subject to the
terms and conditions of this Agreement, all right, title and interest of Parent
in and to all of the issued and outstanding capital stock of CPI (which assets,
properties and rights described above in this Section 1.1 are sometimes
hereinafter referred to as the “Purchased Assets”), free and clear of all
Encumbrances except any Permitted Liens.
     1.1.1 Purchased Assets. The Purchased Assets shall include, without
limitation, the following assets, properties and rights of Sellers as of the
Closing Date, except as otherwise expressly provided in Section 1.1.2 or
Section 2.3 hereof:
          (a) all assets and properties reflected on the Balance Sheet and any
assets and properties acquired since the Balance Sheet Date and on or before the
Closing Date, except for: (i) inventory sold and Detroit Receivables collected
after the Balance Sheet Date and on or before the Closing Date, in the ordinary
course of business consistent with past practices; and (ii) any immaterial
tangible personal property used or disposed of in the ordinary course of
business consistent with past practice after the Balance Sheet Date and on or
before the Closing Date;
          (b) the Intellectual Property owned by or licensed to Sellers or used
in the Business but excluding the right to use the “Gibraltar” name and
excluding any Intellectual Property which is not used exclusively in connection
with the Business;
          (c) to the extent permitted by applicable Regulations, all rights
under each Assumed Contract and each Authorization which is used in or related
to the Business, including all pending applications therefor or renewals
thereof;

- 9 -



--------------------------------------------------------------------------------



 



          (d) all rights under express or implied warranties from third Persons
relating to the Purchased Assets to the extent transferable;
          (e) all machinery, equipment (including cranes), tools, dies,
furniture, furnishings, fixtures, goods and other tangible personal property
(including rolls, spare motors and parts, repair parts, etc.) of the Business,
including, without limitation, those items set forth on SCHEDULE 1.1.1(e),
including all such items which are located at the Buffalo Facility and the
Detroit Facility, but excluding those repair parts related to the building and
the building systems at the Buffalo Facility;
          (f) the Cleveland Real Property and the Detroit Real Property;
          (g) all inventory of the Business including, without limitation,
finished products, work in process, parts, components, products under research
and development, raw materials, packaging materials, labels, office and other
supplies, merchandise and other inventories of the Business (“Inventories”);
          (h) all trucks, tractors, trailers and motor vehicles used in
connection with the Business (“Vehicles”);
          (i) all accounts, notes and other receivables and other rights to
payment from customers of the Detroit Business (regardless of whether such
customers are also customers of the Buffalo Facility and/or the Cleveland
Facility) and the full benefit of all security for such receivables or rights to
payment but in any case, only to the extent that such accounts, notes and other
receivables are attributable to the operations of the Business at the Detroit
Facility (“Detroit Receivables”);
          (j) all prepaid expenses of the Business and all unbilled costs and
fees of the Business;
          (k) all other information, files, books, records, data, plans,
contracts and recorded knowledge, including, without limitation, customer and
supplier lists, related to any of the foregoing; and
          (l) all goodwill and going concern value of the Business, as well as
all other assets, properties and rights associated with the Business, whether or
not such assets, properties and rights are properly included on a balance sheet
of any of the Sellers.
     1.1.2 Excluded Assets. Notwithstanding anything to the contrary contained
in Section 1.1 and Section 1.1.1 above, the Purchased Assets shall not include
any of the assets, properties or rights of the Sellers specifically set forth
below in this Section or specifically identified on SCHEDULE 1.1.2 of the
Disclosure SCHEDULE (the “Excluded Assets”):
          (a) The Buffalo Real Property;
          (b) The minute books, stock transfer books and corporate record books
of the Sellers;
          (c) The business and financial records of Wm. R. Hubbell Steel
Corporation;

- 10 -



--------------------------------------------------------------------------------



 



          (d) Those Contracts of GSSI listed on SCHEDULE 1.1.2(d);
          (e) Those assets of GSSI listed on SCHEDULE 1.1.2(e);
          (f) The rights of Sellers under this Agreement;
          (g) Cash;
          (h) all accounts, notes and other receivables and other rights to
payment from customers of the Business, other than the Detroit Receivables, and
the full benefit of all security for such receivables or rights to payment,
including all receivables representing amounts receivable in respect of products
sold or services rendered to: (i) customers of the Buffalo Facility, regardless
of whether such customers are also customers of the Detroit Facility, but with
respect to such customers, only to the extent that such accounts, notes, other
receivables and other rights to payment are attributable solely to the
operations of the Buffalo Facility and any claim, remedy and right relating to
the foregoing; and (ii) customers of the Cleveland Facility, regardless of
whether such customers are also customers of the Detroit Facility, but with
respect to such customers, only to the extent that such accounts, notes, other
receivables and other rights to payment are attributable solely to the
operations of the Cleveland Facility and any claim, remedy and right relating to
the foregoing (the accounts, notes, other receivables, other rights to payment
and claims, remedies or rights relating thereto as described in this
Section 1.1.2(h) being hereinafter collectively the “Cleveland/Buffalo
Receivables”);
          (i) The rights of Sellers in the “Gibraltar” name;
          (j) All assets, properties and rights of GSCNY determined as of the
Closing Date, including, without limitation, all Authorizations, real property,
Claims, Confidential Information, Contracts, Intellectual Property, Patents and
Names, software and Vehicles, owned by or leased or licensed to GSCNY other than
all assets, properties and rights of GSCNY determined as of the Closing Date
which are used exclusively in or related exclusively to the conduct by GSCNY of
the warehousing business at the Detroit Facility including, but not limited to,
Authorizations, Claims, Confidential Information, Contracts, Intellectual
Property, Patents and Names, software and vehicles, owned by or leased or
licensed to GSCNY exclusively in connection with the conduct by GSCNY of the
warehousing business at the Detroit Facility and all machinery, equipment,
tools, dies, furniture, furnishings, fixtures, goods and inventories located at
the Detroit Facility; and
          (k) All assets, properties and rights of Parent other than the issued
and outstanding capital stock of CPI and any assets of the Parent which are
exclusively related to or used exclusively in the Business, determined as of the
Closing Date, including, without limitation, all Authorizations, real property,
Claims, Confidential Information, Contracts, Intellectual Property, Patents and
Names, software and vehicles owned by or leased or licensed to Parent.

- 11 -



--------------------------------------------------------------------------------



 



     1.2 Agreement to Purchase. At the Closing, Purchaser, Worthington Warehouse
and WS Michigan shall purchase the Purchased Assets from Sellers as contemplated
by Section 1.1, upon and subject to the terms and conditions of this Agreement
and in reliance on the representations, warranties, covenants and agreements of
Sellers contained herein, in exchange for the Purchase Price. In addition,
Purchaser and Worthington Warehouse shall assume at the Closing and agree to
pay, discharge or perform, as appropriate, certain Liabilities and Obligations
of Sellers, but only to the extent expressly provided in Section 1.4.1 of this
Agreement. Except as expressly provided in Section 1.4.1 hereof, none of
Purchaser, Worthington Warehouse and WS Michigan shall assume or be responsible
for any Liability or Obligation of the Business or the Sellers and the transfer
of the Purchased Assets pursuant to this Agreement shall not include the
assumption of any Liability or Obligation related to the Purchased Assets unless
Purchaser or Worthington Warehouse expressly assumes that Liability or
Obligation pursuant to Section 1.4.1 hereof.
     1.3 Purchase Price.
          1.3.1 Purchase Price. The purchase price (the “Purchase Price”) for
the Purchased Assets shall be an amount equal to the sum of (a) Thirty Four
Million Dollars ($34,000,000.00) to be paid by Purchaser, Worthington Warehouse
and WS Michigan to Sellers at the Closing (the “Closing Payment”) plus or minus
the Estimated Adjustment Amount (as defined in Section 1.3.2 hereof) to be paid
in accordance with the terms of Section 1.3.2 hereof (the Closing Payment as so
adjusted is hereinafter referred to as the “Adjusted Closing Payment”) and
(b) the amount of the Assumed Liabilities; provided that the Purchase Price
shall be allocated in accordance with Section 1.3.3. The Purchase Price shall be
paid at the Closing Date by the payment by Purchaser, Worthington Warehouse and
WS Michigan to Sellers, by wire transfer of immediately available funds, of the
amount of the Adjusted Closing Payment to an account designated by Sellers (the
“Designated Account”) and by the assumption by Purchaser and Worthington
Warehouse of the Assumed Liabilities; provided that the parties hereto will
treat the payment of the Purchase Price as the payment by each of Purchaser,
Worthington Warehouse and WS Michigan of a portion of the Purchase Price to each
separate Seller in an amount equal to the amount allocable to each of Purchaser,
Worthington Warehouse and WS Michigan and each Seller as determined pursuant to
Section 1.3.3 (followed by a contribution by each Seller of the cash portion of
the Purchase Price to the Designated Account).
          1.3.2 Adjustment of Purchase Price.
               (a) Estimated Working Capital. Sellers shall cause an estimate of
the amount of Working Capital of the Business to the extent attributable to the
operations of the Buffalo Facility and the Cleveland Facility as of Closing
(“Estimated Working Capital”) to be calculated on a basis consistent with the
Accounting Principles. These calculations shall be delivered to Purchaser three
(3) days prior to the Closing. The Closing Payment paid at Closing will be
adjusted by the excess or shortfall in the Estimated Working Capital relating to
the operations of the Business to the extent attributable to the Buffalo
Facility and the Cleveland Facility (the “Estimated Adjustment Amount”) as
follows:
                    (i) The target Working Capital (“Target Working Capital”) of
the Business to the extent attributable to the operation of the Buffalo Facility
and the Cleveland Facility is Seven Million Dollars ($7,000,000.00). If the
amount of Estimated Working Capital exceeds the Target Working Capital, the
Purchase Price shall be increased by the full amount of such excess; and
                    (ii) If the amount of Estimated Working Capital is less than
the Target Working Capital, the Purchase Price shall be reduced by the full
amount of such shortfall.

- 12 -



--------------------------------------------------------------------------------



 



For purposes of clarity, the working capital relating to the Detroit Business
shall be included as part of the Purchased Assets, but is excluded from the
calculation of Working Capital for purposes of this Section 1.3.2.
               (b) Post-Closing Purchase Price Adjustment.
                    (i) Final Closing Statement.
                         (A) Within thirty (30) days after the Closing Date,
Purchaser shall conduct a review of Working Capital of the Business as of the
Closing Time to the extent attributable to the operations of the Buffalo
Facility and the Cleveland Facility and shall prepare and deliver a statement
(the “Final Closing Statement”) to Sellers, which contains a computation of the
Working Capital as of the Closing Time, prepared on a basis consistent with the
Accounting Principles (the “Final Working Capital”).
                         (B) Sellers shall provide written notice of any
objections to the Final Closing Statement, together with an explanation of the
basis of such objection (the “Notice of Objection”), within thirty (30) days of
the delivery of the Final Closing Statement. Promptly following the delivery of
the Final Closing Statement and until any such objections are resolved pursuant
to the application of Section 1.3.2(b)(ii) of this Agreement, Sellers and their
advisors shall be entitled to review, at Sellers’ sole expense, Purchaser’s work
papers (hardcopy and electronic) and any summaries of unadjusted differences
relating to the Final Closing Statement. Purchaser shall provide Sellers and
their advisors with timely access to the personnel, properties, books and
records of the Business during regular business hours and upon reasonable
advance written notice solely to the extent reasonably necessary for Sellers and
their advisors to conduct such review.
                    (ii) Objections; Resolutions of Disputes.
                         (A) Except as to objections duly set forth in any
Notice of Objection made within thirty (30) days after the receipt by Sellers of
the Final Closing Statement, the Final Closing Statement shall be final and
binding for all purposes of this Agreement.
                         (B) If Sellers provide the Notice of Objection within
such 30-day period, Purchaser and Sellers shall, during the 30-day period
following the delivery of such Notice of Objection, attempt in good faith to
resolve the objections. If Purchaser and Sellers are unable to resolve all such
objections within such period, the matters remaining in dispute and which were
included in the Notice of Objection shall be arbitrated by an accounting firm
that is independent of both Sellers, on the one hand, and Purchaser, on the
other hand, and reasonably acceptable to the parties that must be selected with
the joint approval of Sellers and Purchaser within forty-five (45) days
following the delivery of the Notice of Objection (such arbitrating firm being
the “Independent Auditor”). The arbitration of disputed items by the Independent
Auditor shall be final and binding, and the determination of the Independent
Auditor shall constitute an arbitral award that is final, binding and
non-appealable and upon which a judgment may be entered by a court having
jurisdiction thereover. Purchaser and Sellers shall instruct the Independent
Auditor to render its decision within thirty (30) days of its selection.

- 13 -



--------------------------------------------------------------------------------



 



                         (C) In the event the Independent Auditor resolves all
disputes presented to it including, but not limited to, the dollar amount of any
proposed adjustment, exactly as proposed by Purchaser or Sellers, as the case
may be, the fees and expenses of the Independent Auditor relating to the
resolution of such dispute shall be paid by the other party. In all other
events, the fees and expenses of the Independent Auditor shall be shared in the
same proportion that Sellers’ position, on the one hand, and Purchaser’s
position, on the other hand, initially presented to the Independent Auditor
(based on the aggregate of all differences taken as a whole) bear to the final
resolution as determined by the Independent Auditor.
                    (iii) Post-Closing Adjustment Payment. The following
payments shall be made within ten (10) days after the Final Working Capital has
been agreed or finally determined in accordance with Section 1.3.2(b)(ii):
                         (A) if the amount of Final Working Capital exceeds the
Estimated Working Capital, Purchaser shall pay to GSSI the full amount of such
excess, plus simple interest thereon at the rate of 4% per annum from the
Closing Date to the date of payment; and
                         (B) if the amount of the Final Working Capital is less
than the Estimated Working Capital, Sellers shall pay to Purchaser the full
amount of such shortfall, plus simple interest thereon at the rate of 4% per
annum from the Closing Date to the date of payment.
                    (iv) The payments due to either Purchaser or GSSI under
Section 1.3.2(b)(iii) shall be made by wire transfer of immediately available
funds to an account designated by Purchaser to Sellers or to an account
designated by Sellers to Purchaser, as the case may be; provided, however, that
if such payment is not made when due (as provided for in Section 1.3.2(b)(iii)),
it shall bear interest at the rate of 12% per annum after the due date.
Notwithstanding the foregoing, the parties hereto will treat each of the
payments described in Section 1.3.2(b)(iii) as having been made to the Purchaser
or GSSI, as set forth therein.
                    (v) For purposes of this Agreement, “Working Capital” means
Current Assets minus Assumed Liabilities (excluding the Current Assets and
Assumed Liabilities of the Detroit Business), each determined in accordance with
the Accounting Principles, except as specifically noted in this definition. For
purposes of this definition of Working Capital, “Current Assets” shall include
only the following to the extent included in the Purchased Assets:

  A.   Inventories, less applicable reserves, of finished goods, raw material
and work in process, excluding all Inventories which are located at the Detroit
Facility or relate to the Detroit Business.     B.   Prepaid expenses, including
real property taxes, if any, paid with respect to the Cleveland Facility, but
excluding prepaid expenses (including real property taxes) to the extent
attributable to the Detroit Business.

                    (vi) Physical Inventory. On or about the Closing Date,
Purchaser and Sellers shall conduct a physical inventory count of the
Inventories to be included in the Purchased Assets and a valuation thereof which
shall be calculated in a manner which is consistent with the Accounting
Principles and such count and valuation shall, to the extent provided in
Section 1.3(b)(v)(A) above, be used for all purposes herein.

- 14 -



--------------------------------------------------------------------------------



 



     1.3.3 Allocation of Purchase Price.
               (a) Within ninety (90) days after the Closing Date, Purchaser
shall prepare or have prepared and deliver to Sellers a schedule (an “Allocation
Schedule”) allocating an amount equal to the actual Purchase Price among the
Purchased Assets immediately after the Closing, in such amounts as are
reasonably determined by Purchaser to be consistent with Section 1060 of the
Code and the Treasury Regulations thereunder. Such Allocation Schedule shall
also reflect the allocation of the Purchase Price among each of Purchaser,
Worthington Warehouse and WS Michigan and among the Purchased Assets acquired
from each Seller, on a separate basis. Purchaser will obtain an appraisal to
support the Purchase Price allocation at Purchaser’s expense.
               (b) Sellers shall have a period of ten (10) business days after
the delivery of the Allocation Schedule (the “Allocation Response Period”) to
present in writing to Purchaser notice of any objections Sellers may have to the
allocations set forth therein (an “Allocation Objections Notice”).
               (c) If Sellers shall raise any objections within the Allocation
Response Period, Purchaser and Sellers shall negotiate in good faith and use
their reasonable best efforts to resolve such dispute. If the parties fail to
agree within fifteen (15) days after the delivery of the Allocation Objections
Notice, then the disputed items shall be resolved by an Independent Auditor,
whose determination shall be final and binding on the parties. The Independent
Auditor shall resolve the dispute within thirty (30) days after the item has
been referred to it. The costs, fees and expenses of the Independent Auditor
shall be borne equally by Sellers, on the one hand, and Purchaser, on the other
hand.
               (d) Sellers and Purchaser agree (i) to report the federal, state,
local and foreign income and other Tax consequences of the transactions
contemplated herein, and in particular to report the information required by
Section 1060(b) of the Code, and to jointly prepare Form 8594 (Asset Acquisition
Statement under Section 1060) in a manner consistent with such allocation and
(ii) not to take any position inconsistent therewith upon examination of any Tax
Return, in any refund claim, in any litigation, investigation or otherwise
unless Purchaser and Sellers agree to such position. Sellers and Purchaser agree
that each will furnish the other a copy of Form 8594 (Asset Acquisition
Statement under Section 1060) proposed to be filed with the IRS within ten
(10) days prior to the filing of such form with the IRS. Purchaser, Sellers and
their applicable Affiliates will file all Tax Returns (including amended Tax
Returns and claims for refund) and information reports in a manner consistent
with such allocation.
               (e) The parties agree that the allocation of Purchase Price made
to the Purchased Assets that are acquired from GSSI shall be adjusted by the
amount of the adjustment to Purchase Price computed pursuant to Section 1.3.2
hereof.
     1.4 Liabilities and Obligations of Sellers.
          1.4.1 Assumed Liabilities. At the Closing, Purchaser shall assume and
agree to pay, discharge or perform, when due, the following and only the
following Liabilities and Obligations of Sellers to the extent the same do not
relate to the Detroit Business and Worthington Warehouse shall assume and agree
to pay, discharge or perform, when due, the following and only the following
Liabilities and Obligations of Sellers to the extent the same relate to the
Detroit Business (collectively, the “Assumed Liabilities”):

- 15 -



--------------------------------------------------------------------------------



 



               (a) all accounts payable of Sellers that relate to the Business
and remain unpaid as of the Closing Time, and which are either (i) those
accounts payable of the Sellers that relate to the Business which are included
in the amount of the accounts payable reflected on the Balance Sheet and are
unpaid as of the Closing Date; or (ii) those accounts payable of the Sellers
which relate to the Business and have been incurred in the ordinary course of
business after the Balance Sheet Date;
               (b) all obligations of Sellers to the customers of the Business
arising under the terms of purchase orders that relate to the Business, that
have been accepted by Sellers in the ordinary course of business consistent with
past practices of the Business and that are outstanding as of the Closing Time;
provided, however, that (i) Purchaser and Worthington Warehouse shall not and do
not assume or agree to pay, discharge or perform any Liability or Obligation
arising out of Sellers’ breach of or failure to perform any purchase order in
accordance with its terms prior to the Closing, and (ii) to the extent that a
Seller has prior to Closing received any payments from or invoiced any amounts
to its customers in advance of the delivery of the products, goods or services
of the Business to which such payments or invoices relate and the amount of such
payments or invoices is not included as a liability in the Estimated Working
Capital, then (A) Sellers shall pay to Purchaser at the Closing the aggregate
amount of such payments received or to be received by Sellers or (B) Purchaser
shall deduct such aggregate amount from the Closing Payment;
               (c) all Liabilities and Obligations of Sellers arising after the
Closing in respect of the Assumed Contracts; provided, however, that, Purchaser
and Worthington Warehouse shall not, and do not, assume or agree to pay,
discharge or perform any Liability or Obligation arising under any Assumed
Contract arising out of a Seller’s breach of or failure to perform any Assumed
Contract in accordance with its terms prior to the Closing;
               (d) direct obligations of Sellers for replacement of or refund
for damaged, defective or returned goods produced by the Business not in excess
of the reserve therefor on the Final Closing Statement;
               (e) all Liabilities and Obligations of Sellers for payment of any
termination of employment or severance benefits, if any, of employees of GSSI
(other than Todd Schwaba and except as provided in Section 7.1(b) hereof) who
are employed by GSSI at the Cleveland Facility to the extent disclosed on
SCHEDULE 7.1(a), including, but not limited to, all Liabilities and Obligations
of Sellers, if any, to any such employees (other than Todd Schwaba and employees
identified in Section 7.1(b) hereof) under the WARN Act;
               (f) all Liabilities and Obligations of Sellers for payment of any
termination of employment or severance benefits, if any, to employees of GSCNY
employed at the Detroit Facility to the extent disclosed on SCHEDULE 7.1(a),
including, but not limited to, all Liabilities and Obligations, if any, to such
employees under the WARN Act;
               (g) all Liabilities and Obligations of GSSI, if any, for accrued
and unpaid real estate taxes payable with respect to the Cleveland Facility to
the extent reserved on the Final Closing Statement (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income);

- 16 -



--------------------------------------------------------------------------------



 



               (h) all Liabilities and Obligations of GSCNY, if any, for accrued
and unpaid real estate taxes payable with respect to the Detroit Facility in
respect of any Tax attributable to the period after the Closing Date, to the
extent reserved on the Final Closing Statement (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income);
               (i) all Liabilities and Obligations of Sellers, if any, for
accrued and unpaid sales and use Taxes payable in connection with the operation
of the Business to the extent reserved on the Final Closing Statement (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income); and
               (j) all Liabilities and Obligations of Sellers, if any, arising
as a result of the termination of any Assumed Contracts after the Closing Date;
provided, however, that Purchaser and Worthington Warehouse shall not, and do
not, agree to pay, discharge or perform any Liability or Obligation arising as a
result of the termination of any Assumed Contract after the Closing Date as a
result of a Seller’s breach of or failure to perform such Assumed Contract in
accordance with its terms prior to the Closing.
          1.4.2 Excluded Liabilities. In no event shall Purchaser, Worthington
Warehouse or WS Michigan assume or agree to pay, discharge or perform, as
appropriate, under this Section 1.4 or otherwise, any Liability or Obligation of
Sellers other than the Assumed Liabilities, including, without limitation, any
Liability or Obligation in respect of any of the following (the “Excluded
Liabilities”):
               (a) any Liability or Obligation arising under the terms of:
(i) any collective bargaining agreement or other Contract made by Sellers with
any labor organization relating to the terms and conditions of employment of any
employees of the Business; (ii) any agreement, promissory note, indenture or
other instrument or Contract creating or relating to any obligation of any of
the Sellers for payment of any indebtedness of any of the Sellers or any Seller
Affiliate for borrowed money, including, but not limited to, any guaranty made
by any Seller of any indebtedness for borrowed money of any Seller or any Seller
Affiliate and any security agreement made by any Seller in connection with any
indebtedness for borrowed money of any Seller or any Seller Affiliate; (iii) any
Contract made by any Seller with any insurance company providing for the
issuance of any insurance coverage with respect to the Business, any employees
of the Business or the Purchased Assets; (iv) any Contract entered into by any
Seller or any Seller Affiliate concerning any acquisition or divestiture of all
or a substantial portion of the assets and related liabilities of, or any
acquisition or divestiture of all the outstanding equity interests of, any
operating business which is now or, prior to any such divestiture was, included
within the assets of Business; and (v) any other Contract not identified as an
Assumed Contract (all of the foregoing Contracts being hereinafter referred to
as the “Excluded Contracts”);
               (b) all Liabilities and Obligations of Sellers arising from a
failure by Sellers to comply with the provisions of the WARN Act, to the extent
applicable, in connection with the shutdown of the Buffalo Facility; provided,
however, that nothing herein shall be deemed or construed to limit or impair any
obligation of Purchaser to reimburse the Sellers for any such Liabilities or
Obligations as provided for by the Transition Agreements;

- 17 -



--------------------------------------------------------------------------------



 



               (c) any product liability or similar claim for injury to person
or property, regardless of when made or asserted, which arises out of or is
based upon any express or implied representation, warranty, agreement or
guarantee made by any of the Sellers, or alleged to have been made by any of the
Sellers, or which is imposed or asserted to be imposed by operation of law, in
connection with any service performed or product licensed, sold, distributed,
leased or manufactured by or on behalf of Sellers prior to the Closing,
including, without limitation, any claim relating to any product delivered in
connection with the performance of such service and any claim seeking recovery
for special, incidental or consequential damages, including, without limitation,
lost revenues or income;
               (d) except as otherwise provided for by Section 1.4.1(g),
Section 1.4.1(h), Section 1.4.1(i), Section 9.3, Section 9.4 and Section 9.6
hereof, any Taxes or other Obligation and expense of any kind or nature relating
to Taxes, including without limitation, any Liabilities, Obligations and
expenses pursuant to any tax sharing agreement, tax indemnification and expenses
pursuant to any tax sharing agreement, tax indemnification or similar
arrangement (and all penalties, interest and additions with respect thereto)
(i) payable with respect to any of the Sellers, the Seller Group, the Business,
the Purchased Assets or the assets, properties or operations of any of the
Sellers, or (ii) incident to or arising as a consequence of the negotiation or
consummation of this Agreement and the transactions contemplated hereby by
Sellers;
               (e) any Liability or Obligation under, in connection with or
related to the Excluded Assets including, without limitation, those Liabilities
and Obligations related to severance, shutdown, or other costs related to the
closing of the Buffalo Facility; provided, however, that nothing herein shall be
deemed or construed to limit or impair any obligation of Purchaser to reimburse
the Sellers for any such Liabilities or Obligations as provided for by the
Transition Agreements;
               (f) except as included within accounts payable and/or Assumed
Contracts assumed by Purchaser or Worthington Warehouse, any Liability or
Obligation arising prior to or as a result of the Closing to any agent,
independent contractor or consultant of any of the Sellers, whether or not
employed or engaged by Purchaser or Worthington Warehouse after the Closing, or
under any benefit arrangement with respect thereto;
               (g) any Liability or Obligation arising under any Employee Plans
maintained by Sellers;
               (h) any Liability or Obligation of Sellers arising or incurred in
connection with the negotiation, preparation and consummation of this Agreement
and the transactions contemplated hereby and the fees and expenses of counsel,
accountants and other experts;
               (i) any Liability or Obligation with respect to defective
products sold by Sellers except as set forth in Section 1.4.1(d);
               (j) any Liability or Obligation of any of Sellers for
indebtedness for borrowed money, indebtedness secured by Encumbrances on any of
Sellers’ assets, or guarantees of any of the foregoing;

- 18 -



--------------------------------------------------------------------------------



 



               (k) any Liability or Obligation of Sellers arising by reason of
any violation or alleged violation of, or non-compliance with, any Regulation
which occurred prior to the Closing Date, including, without limitation, any
Environmental Law or Environmental Requirement, or any requirement of any
Governmental Authority or by reason of any breach or alleged breach of any
Contract, Authorization, approval, or Order, regardless of when any such
violation or breach is asserted;
               (l) any Liability or Obligation arising or occurring in
connection with Environmental Activities conducted by any of the Sellers prior
to the Closing Date or the environmental condition of any Seller Property and
the Use of any Seller Property prior to the Closing, including, without
limitation, any Liability or Obligation under CERCLA or RCRA;
               (m) any Liability or Obligation of any of the Sellers to such
Seller’s shareholders or any former shareholders of such Seller;
               (n) any Liability or Obligation of any of the Sellers for payment
of any fees, expenses, commissions or other similar payments which may be due
and payable to any agent, broker or finder arising in connection with the
consummation of the transactions contemplated by this Agreement;
               (o) any Liability or Obligation of any of the Sellers arising
under Chapter 5 of Title 11 of the United States Code, but only to the extent
that any such Liability or Obligation is attributable to (i) payment(s) received
by any of the Sellers from any Debtor (within the meaning of Title 11 of the
United States Code), including, without limitation, the payments made to one or
more of the Sellers totaling approximately $733,000.00, as set forth in the
Statement of Financial Affairs of Debtor DynAmerica Manufacturing, LLC filed on
August 18, 2008, Case No. 08-11515 (KG), pending in the United States Bankruptcy
Court for the District of Delaware, (ii) transfer(s) to the Sellers of an
interest of the Debtor in property, (iii) the incurrence of any obligation of
the Debtor, or (iv) an improvement in position of any of the Sellers relative to
the Debtor as set forth in Section 553(b) of the Bankruptcy Code; or
               (p) any other Liability or Obligation of Sellers not expressly
assumed by Purchaser or Worthington Warehouse under Section 1.4.1 hereof,
including, without limitation, any other Liability or Obligation, which arises
out of or is based upon the operation of the Business or ownership of the
Purchased Assets prior to the Closing.
ARTICLE II — CLOSING AND THIRD-PARTY CONSENTS
     2.1 Time and Place of Closing. Subject to the provisions of Section 8.1
hereof, the closing (the “Closing”) of the transactions contemplated by this
Agreement shall take place at 8:00 a.m., Eastern Standard Time, on February 1,
2010 at the offices of Purchaser’s counsel, Vorys, Sater, Seymour and Pease LLP,
2100 One Cleveland Center, 1375 East Ninth Street, Cleveland, Ohio 44114, or on
such other date and/or at such other place as may be mutually agreed upon in
writing by Purchaser and Sellers. The date of the Closing is sometimes
hereinafter referred to as the “Closing Date.” Except as provided in the
Transition Agreements, at the Closing, possession and operating control of the
Purchased Assets shall be delivered and/or tendered by Sellers to Purchaser,
Worthington Warehouse and WS Michigan, as appropriate, and title to the
Purchased Assets shall pass to Purchaser, Worthington Warehouse and WS Michigan,
as appropriate, effective as of the Closing Time upon such delivery or tender of
the Purchased Assets.

- 19 -



--------------------------------------------------------------------------------



 



     2.2 Items to be Delivered at Closing. At the Closing and subject to the
terms and conditions herein contained:
               (a) Sellers, as applicable, shall deliver to Purchaser the
following:
                    (i) a duly executed bill of sale (the “Bill of Sale”), a
duly executed assignment and assumption agreement (the “Assignment and
Assumption Agreement”), and an assignment of intellectual property (the
“Intellectual Property Assignment”) in such forms as may be mutually agreeable
to the parties, together with such other duly executed instruments of
conveyance, assignment and transfer, in form reasonably acceptable to Purchaser,
as shall be effective to vest in Purchaser, Worthington Warehouse and WS
Michigan good and valid title to the Purchased Assets purchased by each of them,
respectively, free and clear of all Encumbrances except any Permitted Liens;
                    (ii) evidence satisfactory to Purchaser that Sellers have
taken all actions, other than the filing of any applicable UCC-3 termination
statements and any mortgage discharges (which shall be filed promptly following
the receipt by Sellers of the Adjusted Closing Payment), required to release and
terminate all Encumbrances against the Purchased Assets, other than the
Permitted Liens, upon receipt by Sellers of the Adjusted Closing Payment;
                    (iii) actual possession and operating control of the
Purchased Assets except as provided in the Transition Agreements;
                    (iv) an affidavit of each Seller and CPI pursuant to
Section 1445(b)(2) of the Code stating, under penalties of perjury, such
Seller’s or CPI’s (as applicable) United States taxpayer identification number
and that such Seller or CPI (as applicable) is not a foreign person, which
affidavit complies with the requirements of Treasury
Regulation Section 1.1445-2(b)(2);
                    (v) duly executed Transition Agreements;
                    (vi) a duly executed stock transfer power, transferring all
the CPI Shares to WS Michigan;
                    (vii) duly executed general warranty deeds transferring the
Cleveland Real Property to Purchaser and the Detroit Real Property to
Worthington Warehouse;
                    (viii) duly executed certificates of title transferring
ownership of the Vehicles included in the Purchased Assets to Purchaser or
Worthington Warehouse, as appropriate;
                    (ix) a title policy issued by the Title Company in
accordance with the Title Commitment, insuring Purchaser’s fee simple title to
the Cleveland Real Property as of the Closing Date, subject only to the
Permitted Liens, in such amount as Purchaser and Sellers mutually determine to
be the value of the Cleveland Real Property;
                    (x) a title policy issued by the Title Company in accordance
with the Title Commitment, insuring Worthington Warehouse’s fee simple title to
the Detroit Real Property as of the Closing Date, subject only to the Permitted
Liens, in such amount as Worthington Warehouse and Sellers mutually determine to
be the value of the Detroit Real Property;

- 20 -



--------------------------------------------------------------------------------



 



                    (xi) an indemnity agreement pursuant to which GSSI and
Parent agree to indemnify, defend and hold harmless Purchaser, its successors
and assigns, from and against any and all damages and/or actions of any nature
whatsoever incurred by or filed against Purchaser, its successors or assigns,
because a portion of the building currently located on the Cleveland Real
Property overlaps the property line and encroaches onto the property to the
north of the Cleveland Real Property, as depicted upon that certain ALTA/ACSM
Land Title Survey of the Cleveland Real Property performed by Blue-J Surveying,
LLC, dated January 22, 2010, as revised; and
                    (xii) such other documents as Purchaser, Worthington
Warehouse and WS Michigan reasonably may request in connection with the transfer
of title in and to the Purchased Assets purchased by each of them to Purchaser,
Worthington Warehouse and WS Michigan and the consummation of the transactions
contemplated by this Agreement.
     All of the foregoing documents in this Section 2.2(a) shall be reasonably
satisfactory in form and substance to Purchaser, shall be dated the Closing Date
and shall be duly executed by Sellers, as applicable.
               (b) Purchaser shall deliver, or cause to be delivered by the
appropriate Purchaser Affiliate, to Sellers, as applicable, the following:
                    (i) the Adjusted Closing Payment in accordance with
Section 1.3.1 hereof;
                    (ii) a duly executed Assignment and Assumption Agreement;
                    (iii) duly executed Transition Agreements; and
                    (iv) such other documents as Sellers may reasonably request
to consummate the transactions contemplated by this Agreement.
     All of the foregoing documents in this Section 2.2(b) shall be reasonably
satisfactory in form and substance to Sellers, shall be dated as of the Closing
Date and shall be duly executed by Purchaser.
               (c) At or prior to the Closing, the parties hereto shall also
deliver to each other the agreements, certificates and other documents and
instruments referred to in Article V hereof.
     2.3 Item to be Delivered after Closing. Within ten (10) days after the
Final Working Capital has been agreed or finally determined in accordance with
Section 1.3.2(b)(ii) and contemporaneously with any payment to be made by
Sellers or Purchaser, as appropriate, in accordance with Section 1.3.2(b)(iii),
Purchaser shall deliver to Sellers a certified check or wire transfer of
immediately available funds to the Designated Account in an amount equal to the
prepaid real property taxes attributable to the Detroit Facility in respect of
any Tax Obligation attributable to the period after the Closing Date.

- 21 -



--------------------------------------------------------------------------------



 



     2.4 Third-Party Consents. To the extent that the rights of any of Sellers
under any Assumed Contract or other Purchased Assets may not be assigned without
the approval, consent or waiver of another Person which has not been obtained,
this Agreement shall not constitute an agreement to assign the same if an
attempted assignment would constitute a breach thereof or be unlawful, and
Sellers shall use commercially reasonable efforts to obtain any such required
approval(s), consent(s) and waiver(s) as promptly as possible. If any such
approval, consent or waiver shall not be obtained or if any attempted assignment
would be ineffective or would impair the rights of Purchaser, Worthington
Warehouse or WS Michigan, as appropriate, under the Assumed Contract or other
Purchased Asset in question so that Purchaser, Worthington Warehouse or WS
Michigan, as appropriate, would not acquire the benefit of all such rights, the
applicable Seller, to the maximum extent permitted by applicable Regulations and
the Assumed Contract or other Purchased Asset, shall act after the Closing as
agent of Purchaser, Worthington Warehouse or WS Michigan, as appropriate, in
order to obtain for Purchaser, Worthington Warehouse or WS Michigan, as
appropriate, the benefit of all such rights thereunder and shall cooperate with
Purchaser in any other mutually agreeable arrangements to provide the benefit of
all such rights to Purchaser, Worthington Warehouse or WS Michigan, as
appropriate.
ARTICLE III — REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of Sellers. Sellers hereby, jointly and
severally, represent and warrant to Purchaser, Purchaser Ohio Affiliate,
Worthington Warehouse and WS Michigan that, as of the date hereof and as of the
Closing Date, except for the exceptions set forth on the Disclosure SCHEDULE,
each of which exceptions shall specifically identify the relevant subsection
hereof to which such Disclosure SCHEDULE relates and shall be deemed to be
representations and warranties as if made:
          3.1.1 Corporate Existence. Each of the Sellers is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. Each of the Sellers has full corporate power
and authority to conduct the Business as now conducted; to own, lease or use the
assets, properties and rights that it purports to own, lease or use in
connection with the Business and to perform all of its obligations under this
Agreement, the Seller Closing Documents to which it is party and the Assumed
Contracts. Each of the Sellers is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the conduct of the
Business by such Seller requires it to be so qualified except where the failure
to so qualify has not had, or would not have, a Material Adverse Effect.
SCHEDULE 3.1.1 sets forth the jurisdiction of incorporation of each Seller and
the jurisdictions in which GSSI and GSCNY are qualified as foreign corporations.
          3.1.2 Corporate Power; Authorization; Enforceable Obligations. Each
Seller has the corporate power, authority and legal right to execute, deliver
and perform this Agreement and each of the Seller Closing Documents to which it
is a party. The execution, delivery and performance by each Seller of this
Agreement and each of the Seller Closing Documents to which it is a party have
been duly authorized by all necessary corporate and shareholder action on the
part of such Seller. This Agreement has been duly executed and delivered by each
Seller. This Agreement constitutes, and each of the Seller Closing Documents (to
which each Seller is a party) when executed and delivered will constitute, the
legal, valid and binding obligation of such Seller, enforceable against such
Seller in accordance with its respective terms except that such enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter affecting the enforcement of creditors’ rights and
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any Proceeding therefor may be brought.

- 22 -



--------------------------------------------------------------------------------



 



          3.1.3 Validity of Contemplated Transactions, Etc. Except as set forth
on SCHEDULE 3.1.3, neither the execution, delivery and performance of this
Agreement or the Seller Closing Documents by any of the Sellers, nor the
consummation of the transactions contemplated hereby or thereby violates,
conflicts with or results in the breach of, or will violate, conflict with or
result in the breach of, any term, condition or provision of, or requires or
will require the consent of any other Person under: (a) any Regulation to which
any of the Sellers, the Business, any of the Purchased Assets or CPI is subject;
(b) any Order to which any of the Sellers, the Business, any of the Purchased
Assets or CPI is subject; (c) the charter or organizational documents of, or any
securities issued by, any of the Sellers, CPI or the Partnership; or (d) any
Encumbrance, Contract (including any collective bargaining agreement), Employee
Plan, Authorization, or other instrument, document or undertaking, oral or
written, to which any Seller or CPI is a party or by which any Seller, the
Business, any of the Purchased Assets or CPI is otherwise bound or affected,
which violation, conflict or breach, in the case of this clause (d),
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect, or give any party with rights thereunder the
right to terminate, modify, accelerate or otherwise change the existing rights
or obligations of any Seller or CPI thereunder if such termination,
modification, acceleration or other change would have a Material Adverse Effect.
Except as aforesaid, no authorization, approval or consent of, and no
registration or filing with, any Governmental Authority is required (i) in
connection with the execution, delivery and performance of this Agreement or any
of the Seller Closing Documents by any of the Sellers or the consummation of the
transactions contemplated hereby or thereby, or (ii) to enable Purchaser,
Worthington Warehouse and WS Michigan to continue to operate the Business in the
same manner as operated prior to Closing.
          3.1.4 Ownership; Options. (a) Except for this Agreement, there are no
existing Contracts, options, commitments or rights with, of, or to, any Person
to acquire any of the assets, properties or rights included in the Purchased
Assets or any interest therein, except for those Contracts entered into in the
ordinary course of business consistent with past practice for the sale of
inventory of the Business;
               (b) The authorized capital stock of CPI consists of one thousand
(1,000) shares of Class A voting common stock, par value One Dollar ($1.00) per
share, and one thousand (1,000) shares of Class B non-voting common stock, par
value One Dollars ($1.00) per share. Parent is the owner of thirty-five
(35) shares of Class A voting common stock of CPI and sixty-five (65) shares of
Class B non-voting common stock of CPI which shares of Class A voting common
stock and Class B non-voting common stock (hereinafter, the “CPI Shares”)
constitute all the issued and outstanding capital stock of CPI. The CPI Shares
were duly authorized for issuance and are validly issued, fully paid and
non-assessable.
               (c) There is no existing option, warrant, call, right, commitment
or other agreement of any character to which any of the Sellers is a party or
which is binding on any of the Sellers which requires, and there are no
securities of CPI or any of the Sellers or any Seller Affiliate outstanding
which, upon conversion or exchange would require, the issuance, sale or transfer
of any additional shares of capital stock or other equity securities in CPI or
the issuance of securities convertible into or exchangeable for or evidencing
the right to subscribe for or purchase shares of capital stock or other equity
securities of CPI.

- 23 -



--------------------------------------------------------------------------------



 



          3.1.5 No Interest in Other Entities.
               (a) Except for the CPI Shares and the partnership interest in the
Partnership owned by CPI, there are no shares of capital stock or other equity
interests in any Person which are included in the Purchased Assets. GSSI does
not have any assets, properties or rights which are not used in the Business or
conduct any business other than that described in Recital A of this Agreement.
CPI does not have any assets, and has never had any assets, other than the
partnership interest in the Partnership and an intercompany receivable from
Parent attributable to Partnership distributions, and does not conduct and has
not conducted any business.
               (b) Except as set forth on SCHEDULE 3.1.5(b), Parent has no
assets related to or used in the Business other than the CPI Shares.
               (c) Except as set forth on SCHEDULE 3.1.5(c), GSCNY does not have
any assets at the Detroit Facility which are not included in the Purchased
Assets.
          3.1.6 Financial Statements. Seller has delivered to Purchaser true and
complete copies of (a) unaudited balance sheets of the combined operations of
GSSI at the Buffalo Facility and the Cleveland Facility as of December 31, 2007,
December 31, 2008 and September 30, 2009 and the related unaudited statements of
income of the combined operations of GSSI at the Buffalo Facility and the
Cleveland Facility for the twelve (12) months ended December 31, 2007 and 2008
and the nine (9) month period ended September 30, 2009 (September 30, 2009 being
hereinafter referred to as the “Interim Balance Sheet Date”); (b) unaudited
balance sheets of the operations of GSCNY at the Detroit Facility as of
December 31, 2007, December 31, 2008 and September 30, 2009 and the related
unaudited statements of income of the operations of GSCNY at the Detroit
Facility for the twelve (12) months ended December 31, 2007 and 2008 and the
nine (9) month period ended September 30, 2009 (the balance sheet of the
combined operations of GSSI at the Buffalo Facility and the Cleveland Facility
as of September 30, 2009 and the balance sheet of GSCNY with respect to the
operations of GSCNY at the Detroit Facility as of September 30, 2009 being
hereinafter collectively referred to as the “Interim Balance Sheet”); (c) the
unaudited balance sheet of the combined operations of GSSI at the Buffalo
Facility and the Cleveland Facility as of December 31, 2009 and the unaudited
balance sheet of the operations of GSCNY at the Detroit Facility as of
December 31, 2009 (such balance sheets being hereinafter collectively the
“Balance Sheet” and December 31, 2009 being hereinafter the “Balance Sheet
Date”); and (d) the unaudited statements of income of the combined operations of
GSSI at the Buffalo Facility and the Cleveland Facility for the twelve (12)
months ended December 31, 2009 and the unaudited statement of income of the
operations of GSCNY at the Detroit Facility for the twelve (12) months ended
December 31, 2009 (all of the balance sheets and statements of income identified
in the preceding provisions of this Section 3.1.6 being hereinafter collectively
referred to as the “Financial Statements”). The Financial Statements have been
prepared in accordance with the Accounting Principles, fairly present the
financial position, assets and liabilities (whether accrued, absolute,
contingent or otherwise) of the Business at the dates indicated and, fairly
present the results of operations of the Business for the periods indicated.
          3.1.7 Accounts Receivables. The accounts receivables of the Business
as set forth on the Balance Sheet or arising since the Balance Sheet Date and
reflected in Sellers’ books of account have arisen solely out of bona fide sales
of goods, performance of services and other business transactions in the
ordinary course of business consistent with past practice, and, to the knowledge
of the Sellers, represent valid obligations of the Sellers. SCHEDULE 3.1.7
contains a complete and accurate list of (a) the Cleveland/Buffalo Receivables
and (b) the Detroit Receivables, each as of the Balance Sheet Date, which list
sets forth the aging of each such account receivable.

- 24 -



--------------------------------------------------------------------------------



 



          3.1.8 Inventory. All inventory of the Business as set forth on the
Balance Sheet or acquired since the Balance Sheet Date and reflected in Sellers’
books of account and records was acquired and has been maintained in the
ordinary course of business consistent with past practice, to the knowledge of
Sellers, is of a quality and quantity usable, and, in the case of finished
goods, salable, in the ordinary course of business consistent with past
practice, except for obsolete items and items of below-standard quality, and
excess inventory, all of which have been reserved for in the Balance Sheet or on
the accounting records of Sellers consistent with the Accounting Principles. No
Seller is under any Liability or Obligation with respect to the return of
inventory in the possession of suppliers, distributors, resellers or customers
in connection with the Business.
          3.1.9 Absence of Undisclosed Liabilities. There are no Liabilities
and/or Obligations of the Sellers with respect to the Business, except those
Liabilities or Obligations:
               (a) set forth on the Balance Sheet and not heretofore paid or
discharged;
               (b) incurred in the ordinary course of business consistent with
past practice since the Balance Sheet Date;
               (c) arising under the terms of the Assumed Contracts;
               (d) arising with respect to environmental matters disclosed
pursuant to Section 3.1.23; and
               (e) set forth on SCHEDULE 3.1.9(e).
          3.1.10 Taxes and Tax Returns. All Tax Returns of each Seller and CPI
have been timely filed after taking into account any permitted extensions, with
the appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns of the applicable Seller or CPI, as the case may be, are required to be
filed and all such Tax Returns properly reflect the liability of the applicable
Seller or CPI, as the case may be, for Taxes for the periods, property or events
covered thereby. All such Tax Returns were true, correct and complete in all
material respects when filed. All Taxes, including, without limitation, those
which are called for by the Tax Returns or heretofore or hereafter claimed to be
due by any taxing authority from each Seller and CPI, as applicable, have been
properly accrued or paid and the amount of accruals for Taxes recorded by each
Seller and CPI on its books (other than deferred Taxes to reflect timing
differences between book and Tax income) are adequate to cover the Tax
liabilities of such Seller or CPI, as applicable, in all material respects. None
of the Sellers or CPI has received any notice of assessment or proposed
assessment in connection with any Tax Returns of any Seller or CPI, as
applicable, and, except as set forth in SCHEDULE 3.1.10, there are no pending
Tax examinations of or Tax claims asserted or proposed against any of the
Sellers with respect to the Business or any of the Purchased Assets or against
CPI. Except as set forth in SCHEDULE 3.1.10, no request to extend or waive the
application of any statute of limitations of any jurisdiction regarding the
assessment or collection of any Tax liability of any Seller or CPI is currently
pending and none of the Sellers or CPI has extended, or waived the application
of, any statute of limitations of any jurisdiction regarding the assessment or
collection of any Taxes. Except as set forth on SCHEDULE 3.1.10, during the five
(5) year period ending on the date hereof no claim has been made, and no other
claim is currently outstanding, by an authority in a jurisdiction where a Seller
or CPI, as applicable, does not file a Tax Return that such Seller or CPI, as
applicable, is or may be subject to taxation by that jurisdiction (in the case
of a Seller, with respect to the Business or any Purchased Assets). There are no
Tax liens (other than any lien for current Taxes not yet due and payable) on any
of the Purchased Assets or any of the CPI Assets. None of the Sellers has any
knowledge of any basis for any additional assessment of any

- 25 -



--------------------------------------------------------------------------------



 



Taxes relating to the Business. Each Seller has made all deposits required by
applicable Regulations to be made by it with respect to withholding and other
employment Taxes payable with respect to employees of the Business, including,
without limitation, the portion of such deposits relating to Taxes imposed upon
such Seller. Except as set forth in SCHEDULE 3.1.10, there are no tax-sharing
agreements or arrangements in effect pursuant to which any of the Sellers or CPI
is obligated to pay the tax liability of any other Person, or to indemnify any
other Person with respect to any Taxes. None of the Assumed Liabilities is an
obligation to make a payment that will not be deductible under Section 280G of
the Code. Each of Parent, CPI, GSSI and GSCNY (a) is not and has not been a
member of an “affiliated group” filing a consolidated federal income Tax Return
other than the group of which Parent is the common parent (the “Seller Group”)
and (b) has no liability for the Taxes of any other Person (other than members
of the Seller Group) under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local, or foreign law), as a transferee or
successor, by Contract or otherwise. CPI has withheld and paid all Taxes
required to have been withheld and paid, if any, in connection with amounts paid
or owing to any employee, independent contractor, creditor, shareholder or other
party. Sellers have delivered to Purchaser correct and complete copies of all
Tax Returns, examination reports and statements of deficiencies assessed against
or agreed to by CPI for any taxable period ended on or after December 31, 2006.
CPI has not made any payments, is not obligated to make any payments, and is not
a party to any agreement that under any circumstances could obligate it to make
any payments, that will not be fully deductible under Section 280G of the Code.
CPI has disclosed on its Tax Returns all positions taken therein that could give
rise to a substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code, except for those which relate to positions taken by
the Partnership and reflected on the K-1s received by CPI from the Partnership.
CPI will not be required to include any item of income in, or exclude any item
of deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any (i) change in method of
accounting of CPI for a taxable period ending on or prior to the Closing Date
under Section 481(c) of the Code (or any corresponding or similar provision of
state, local, or foreign income Tax law); (ii) “closing agreement” as described
in Section 7121 of the Code (or any corresponding or similar provision of state,
local, or foreign income Tax law) executed on or prior to the Closing Date;
(iii) deferred intercompany gain or any excess loss account described in
Treasury Regulations promulgated under Section 1502 of the Code (or any
corresponding or similar provision of state, local, or foreign income Tax law);
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or (v) prepaid amount received on or prior to the Closing Date.
          3.1.11 Books of Account. The books of account and records of Sellers
with respect to the Business are complete and correct; represent actual, bona
fide transactions; and have been maintained in accordance with good business
practices. The Sellers have not engaged in any transaction with respect to the
Business, maintained any bank account for the Business or used any of the funds
of any of the Sellers in the conduct of the Business except for transactions,
bank accounts and funds which have been and are reflected in the books of
account and records of the Business.
          3.1.12 Existing Condition. Since the Interim Balance Sheet Date, the
Sellers have not:

- 26 -



--------------------------------------------------------------------------------



 



               (a) except as set forth on SCHEDULE 3.1.12(a), incurred any
Liability or Obligation with respect to the Business other than any Liability or
Obligation incurred in the ordinary course of business consistent with past
practice, discharged or satisfied any material Encumbrance or paid any material
Liability or Obligation, other than in the ordinary course of business
consistent with past practice, or failed to pay or discharge when due any
Liability or Obligation the failure of which to pay or discharge has caused or
will cause any material damage or risk of material loss to the Business or any
of its assets, properties or rights;
               (b) except as set forth on SCHEDULE 3.1.12(b), sold, encumbered,
assigned or transferred any material assets, properties or rights which would
have been included in the Purchased Assets if the Closing had been held on the
Balance Sheet Date or on any date since then, except for the sale of inventory
by the Business in the ordinary course of business consistent with past
practice;
               (c) except as set forth on SCHEDULE 3.1.12(c), created, incurred,
assumed or guaranteed any indebtedness for money borrowed, or mortgaged, pledged
or subjected any of their assets, properties or rights to any Encumbrance,
except for any Permitted Liens;
               (d) except as set forth on SCHEDULE 3.1.12(d), made or suffered
any amendment, modification or termination of any Material Contract or Employee
Plan with respect to the Sellers, the Business or its employees, or by which the
Business or any of the Purchased Assets are bound or affected, or canceled,
modified or waived any debts or claims held by them or waived any rights whether
or not in the ordinary course of business, which amendment, modification,
termination, cancellation or waiver, individually or in the aggregate, has had
or would have a Material Adverse Effect;
               (e) materially changed any of the Accounting Principles followed
by Sellers for book or Tax purposes or the methods of applying such Accounting
Principles;
               (f) suffered any damage, destruction or loss, whether or not
covered by insurance, materially affecting the Business, or its operations,
assets, properties, rights, or condition (financial or otherwise) or suffered
any repeated, recurring or prolonged material shortage, cessation or
interruption of supplies or utilities or other services required to conduct the
Business and its operations;
               (g) except as set forth on SCHEDULE 3.1.12(g), suffered any
material adverse change in the Business or its operations, assets, properties,
rights, or condition (financial or otherwise);
               (h) received notice or had knowledge of any occurrence, event or
condition which has had or would reasonably be expected to have a Material
Adverse Effect except as set for on SCHEDULE 3.1.12(h) and except for any
change, event or circumstance existing, resulting from, relating to or arising
out of: (i) general economic conditions, including changes in: (A) financial or
credit market conditions; (B) interest rates or currency exchange rates; or
(C) the price of commodities or raw materials, including steel, used in the
Business; or (ii) conditions affecting the market for processed steel;
               (i) except as set forth on SCHEDULE 3.1.12(i), made commitments
or Contracts for capital expenditures or capital additions or betterments with
respect to the Business exceeding $25,000 individually and $150,000 in the
aggregate; provided that for purposes of this Section 3.1.12(i) only, the
Balance Sheet Date shall be the reference date in lieu of the Interim Balance
Sheet Date;

- 27 -



--------------------------------------------------------------------------------



 



               (j) except as set forth on SCHEDULE 3.1.12(j), increased the
salaries, other compensation or benefits of, or made any advance (excluding
advances for ordinary and necessary business expenses) or loan to, any of their
respective officers, directors, employees, independent contractors or
consultants or made any increase in, or any addition to, other benefits to which
any such Persons may be entitled, except for annual salary increases or bonus
awards to employees of the Business made in the ordinary course of business
consistent with past practice as explained on SCHEDULE 3.1.12(j), or entered
into or amended any employment, severance or similar agreement with any officer,
director or employee of Business; or
               (k) entered into any Contract to do any of the foregoing.
          3.1.13 Title to Purchased Assets. Sellers have good and valid title to
all of the Purchased Assets other than the Cleveland Real Property and the
Detroit Real Property (the respective titles of GSSI and GSCNY to which is as
described in the Title Commitments), free and clear of all Encumbrances, except
for Permitted Liens and those Encumbrances listed on SCHEDULE 3.1.13 which,
except for the filing of any required UCC-3 termination statements and any
discharge of mortgage (which will be filed promptly following the receipt by
Sellers of the Adjusted Closing Payment) will be released at Closing. Sellers
warrant to Purchaser, Purchaser Ohio Affiliate, Worthington Warehouse and WS
Michigan that, at the time of the Closing, the Purchased Assets shall, except
for the filing of any required UCC-3 termination statements and any discharge of
mortgage (which will be filed promptly following the receipt by Sellers of the
Adjusted Closing Payment), be free and clear of all Encumbrances, except for
Permitted Liens.
          3.1.14 Tangible Assets. To the knowledge of Sellers, all material
equipment and material tangible property included in the Purchased Assets are
usable in the ordinary course of business consistent with past practice, and
conform to all applicable Regulations and Authorizations relating to their use
and operation, excluding such minor failures to conform which, in the aggregate,
have not had, and would not have, a Material Adverse Effect. Sellers have
maintained the material equipment which is included in the Purchased Assets
consistent with normal practice, have not, except as set forth in SCHEDULE
3.1.14, delayed in any material respects, any scheduled maintenance to any such
material equipment, and, to the knowledge of Sellers, no material maintenance or
replacement costs need to be expended as of the Closing Date in connection with
the material equipment which is included within the Purchase Assets.
          3.1.15 Compliance with Regulations; Authorizations. The Sellers have,
in all material respects, complied with each, and are not in violation of any,
Regulation to which the Business or any of the Purchased Assets are subject,
excluding such minor failures to comply and violations which, in the aggregate,
have not had, and would not have, a Material Adverse Effect. Except as set forth
in SCHEDULE 3.1.15, Sellers have not received any written notice or other formal
communication regarding a failure of the Business to comply with, or a violation
of, any Regulation. Sellers own, hold, possess and lawfully use in the operation
of the Business all Authorizations which are required for the conduct the
Business or for the ownership and use of the Purchased Assets, except those
Authorizations which, if not owned, held or possessed by Sellers, would not have
a Material Adverse Effect. SCHEDULE 3.1.15 contains a list of all Authorizations
owned, held or possessed by any of the Sellers in connection with the Business.
Sellers have complied with the Authorizations listed in SCHEDULE 3.1.15 and are
not in violation of any such Authorizations except failures to comply with such
Authorizations or violations of such Authorizations which have not had and would
not have a Material Adverse Effect. Sellers have not received any written notice
or other formal communication from any Person regarding any failure of the
Business or the Purchased Assets to comply with or a violation by the Business
or Purchased Assets of any Authorization. To the knowledge of Sellers, all
Authorizations listed on SCHEDULE 3.1.15 or which are necessary for the
Business,

- 28 -



--------------------------------------------------------------------------------



 



if transferable to Purchaser, are renewable by their terms or in the ordinary
course of business without the need to comply with any special qualification
procedures or to pay any amounts other than routine filing fees. Except as set
forth on SCHEDULE 3.1.15, none of the Sellers or any Seller Affiliate owns or
has any proprietary, financial or other interest (direct or indirect) in any
Authorization listed on SCHEDULE 3.1.15.
          3.1.16 Litigation. Except as set forth on SCHEDULE 3.1.16, no
Proceeding is pending or, to the knowledge of Sellers, threatened against any of
the Sellers which relates to the Business, the Purchased Assets or the
transactions contemplated by this Agreement and, to the knowledge of Sellers,
there is no basis for any such Proceeding. None of the Sellers is a party to, or
subject to the provisions of, any Order which, individually or in the aggregate,
has had, or would have, a Material Adverse Effect or would materially adversely
affect the transactions contemplated by this Agreement.
          3.1.17 Transactions with Affiliates.
               (a) Except for the ownership by the officers and directors of the
Sellers of shares of common stock of Parent and ownership by the officers and
directors of the Sellers of shares of stock or other equity interests in any
publicly-traded entities which may, directly or indirectly, have a material
relationship with the Business, no director or officer of any of the Sellers, no
member of the immediate family of any such Person and no Affiliate of any such
Person, has any ownership, financial or profit interest in any entity that is a
party to any Material Contract which is binding upon GSSI, GSCNY in connection
with its operation of the Detroit Facility, the Purchased Assets or CPI or in
any entity that has a material relationship with the Business or CPI.
               (b) Except as set forth on SCHEDULE 3.1.17, no Seller Affiliate
provides to the Business any products, assets, services or facilities used in
connection with the Business which is not provided by or through the Purchased
Assets or the Excluded Assets; and the Business does not provide any products,
assets, services or facilities to any Seller Affiliate.
          3.1.18 Insurance. The assets, properties and operations of Sellers
with respect to the Business are insured under policies of general liability and
other forms of insurance, all of which are set forth in SCHEDULE 3.1.18, which
SCHEDULE discloses for each policy the risks insured against, coverage limits
and the amount of the deductibles provided by such policies with respect to
claims thereunder. All such policies are in full force and effect in accordance
with their respective terms, no notice of cancellation has been received, and
there is no existing default or, to the knowledge of Sellers, any event which,
with the giving of notice or lapse of time or both, would constitute a default
thereunder, in either case, which default, individually or in the aggregate, has
had, or would have, a Material Adverse Effect. All premiums payable with respect
to such policies have been paid as required by the terms of such policies.
During the five (5) year period ending on the date hereof, Sellers have not been
refused any insurance coverage, nor has any insurance coverage been cancelled or
limited by any insurance carrier which provides insurance coverage to any of the
Sellers with respect to the Business or to which any of the Sellers has applied
for insurance coverage with respect to the Business.
          3.1.19 Agreements, Contracts and Commitments. SCHEDULE 3.1.19 contains
a complete and accurate list of the following Contracts (hereinafter referred to
as the “Material Contracts”) to which any of the Sellers is a party with respect
to the Business or by which the Business or any of the Purchased Assets may be
bound or affected and, in each case, which has not expired by its terms:

- 29 -



--------------------------------------------------------------------------------



 



               (a) (i) any collective bargaining Contract; (ii) any written or
material oral Contract with any Seller Affiliate; (iii) any written or material
oral Contract with any officer or director of any of the Sellers; (iv) any
written or material oral Contract with any consultant or advisor to any of the
Sellers with respect to the Business; and (v) any written or material oral
Contract with any employee of the Business;
               (b) any written or material oral Contract for the purchase by any
Seller of products or services to be used in the Business which Contract:
(i) was not entered into in the ordinary course of business; or (ii) requires
payments to be made by any Seller during any twelve (12) consecutive month
period in excess of $250,000.00;
               (c) any Contract of any of the Sellers to sell or supply products
of the Business or to perform services using employees of the Business, which
Contract: (i) was not entered into in the ordinary course of business; or
(ii) provides for payments expected to be in excess of $750,000.00 to be made to
any Seller over any future twelve (12) consecutive month period with respect to
products of the Business or services provided by employees of the Business;
               (d) any distribution, dealer, partnership, joint venture,
representative, sales agency or similar Contract;
               (e) any lease of real property used in the Business or any lease
of personal property used in the Business providing for annual rental payments
in excess of $25,000.00 under which any of the Sellers is either lessor or
lessee;
               (f) any note, debenture, bond, equipment trust agreement, letter
of credit agreement, loan agreement or other Contract for the borrowing or
lending of money or any guarantee, pledge or undertaking relating to the
indebtedness of any other Person;
               (g) Any Contract with any of the Sellers providing for the
creation or continuance of any Encumbrance affecting the Business or any of the
Purchased Assets other than Encumbrances which are Permitted Liens;
               (h) any Contract providing for any capital expenditure or
leasehold improvements to be made in connection with the Business or the
Purchased Assets and which provides for payments to be made by any of the
Sellers in excess of $25,000;
               (i) any Contract limiting or restraining any of the Sellers, the
Business or the employees of the Business whose knowledge is attributed to the
Sellers pursuant to Section 10.13 hereof from engaging or competing in any
manner in the steel processing business, from disclosing any confidential
information of the Business, from misappropriating any trade secrets of the
Business or from employing any Person, from using products which are competitive
with any products of any customer, vendor, supplier, distributor, contractor or
other Person or requiring any of the Sellers or the Business to deal exclusively
with or grant exclusive rights to any customer, vendor, supplier, distributor,
contractor or other Person;
               (j) any material license, franchise, computer service,
distributorship or other Contract which relates in whole or in part to any
Intellectual Property of any third Person used by any of the Sellers in the
conduct of the Business;

- 30 -



--------------------------------------------------------------------------------



 



               (k) any Contract providing for the purchase by any of the Sellers
of any products, services or inventory to be used by the Business and any
Contract providing for the sale by any of the Sellers of any products produced
by the Business or the performance of services by any employees of the Business,
in each case, if such Contract provides for payments in excess of $50,000.00 and
provides for the purchase by the Business of minimum quantities or percentages
of products, services or inventory or for the purchase of minimum quantities or
percentages of products produced by the Business or services performed by the
Business or any sales Contracts with customers of the Business which provide for
rebates or other monetary concessions in favor of any customer of a Seller;
               (l) any Contract entered into by any Seller or any Seller
Affiliate at any time during the sixty (60) calendar month period ending on the
date hereof concerning any acquisition or divestiture of all or a substantial
portion of the assets and related liabilities of, or any acquisition or
divestiture of all the outstanding equity interests of, any operating business
which is now or, prior to any such divestiture was, included within the assets
of Business;
               (m) the Partnership Agreement for the Partnership and any related
documents;
               (n) Contracts for the sale of products at a fixed price (“Fixed
Price Contracts”) which Contracts have no counterpart or related Contract
entered into by GSSI with suppliers for the specific purpose of fixing the price
of raw materials required to perform such Fixed Price Contracts (such Fixed
Price Contracts being hereinafter “Unmatched Fixed Price Contracts”) and
pursuant to which the aggregate amount of tons of product to be delivered by
GSSI is five hundred (500) or more tons; and
               (o) any other Contract material to the Business.
     Each of the Material Contracts is in full force and effect and is valid and
enforceable against the parties thereto in accordance with its terms except that
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter affecting the enforcement of
creditors’ rights and the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any Proceeding therefor may be brought.
Each of the Sellers is, and to the knowledge of Sellers, all other parties to
the Material Contracts are, in compliance with the provisions thereof, excluding
such minor failures to comply which, in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect. None of the
Sellers is, and to the knowledge of Sellers, no other party to the Material
Contracts is, in default in the performance, observance or fulfillment of any
obligation, covenant or condition contained therein, excluding such minor
defaults which, in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect; and no event has occurred which
with or without the giving of notice or lapse of time, or both, would constitute
a default thereunder, excluding such defaults which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Except for the
Excluded Contracts and except as set forth and described on SCHEDULE 3.1.19 of
the Disclosure SCHEDULE, none of the Material Contracts requires the consent of
any party to its assignment in connection with the transactions contemplated by
this Agreement.
     Prior to the date hereof, Sellers have provided Purchaser with copies of
all Material Contracts other than Excluded Contracts and other than Contracts
which are to be provided in accordance with Section 4.1.12.

- 31 -



--------------------------------------------------------------------------------



 



     The aggregate amount of tons of products required to be delivered pursuant
to all Unmatched Fixed Price Contracts which, individually, provide for the
delivery of less than five hundred (500) tons of products, is less than one
thousand five hundred (1,500) tons.
          3.1.20 Labor Matters. Except for the failure to deliver, if and to the
extent required under the Worker Adjustment and Retraining Notification Act (the
“WARN Act”), written notice to employees employed at the Cleveland Facility with
respect to the termination of their employment with GSSI on the Closing Date,
each of the Sellers has complied and is in compliance with all Regulations and
Authorizations relating to employment of employees of the Business, including,
without limitation, all Regulations and Authorizations relating to equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
workers’ compensation, collective bargaining, the payment of social security and
similar taxes, occupational safety and health and plant closing (including,
without limitation, the WARN Act), excluding such minor failures to comply
which, in the aggregate, have not had, and would not have, a Material Adverse
Effect. None of the Sellers has any liability for the payment of any
compensation, wages, Taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Regulations and
Authorizations with respect to employment of any employees or consultants of the
Business. There is no unfair labor practice charge or complaint pending against
any of the Sellers, or to knowledge of Sellers, threatened, before the National
Labor Relations Board. During the thirty-six (36) calendar months immediately
preceding the date hereof, none of the Sellers has suffered any strike,
picketing or work stoppage or, to the knowledge of the Sellers, any slowdown, by
any union or other group of employees affecting the Business and, to the
knowledge of Sellers, no such strike, slowdown, picketing or work stoppage is
threatened against the Business. Except as set forth on SCHEDULE 3.1.20, the
Business is not a party to any collective bargaining agreement; no collective
bargaining agreement determines the terms and conditions of employment of any
employee of the Business; no collective bargaining agent has been certified as a
representative of any of the employees of any Seller; and no representation
campaign or election is now in progress or, to the knowledge of Sellers,
threatened with respect to any of the employees of the Business. SCHEDULE 3.1.20
contains the names and titles of and, to the extent applicable, current annual
base salaries for all employees of the Business. To the knowledge of Sellers, no
employee of the Business is a party to, or is otherwise bound by, any Contract,
including any confidentiality, non-competition or proprietary rights Contract,
between such employee and any other Person or entity that in any way adversely
affects the performance of such employee’s duties as an employee of the
Business.
               (a) (i) All wages, salaries, commissions, bonuses, vacation pay,
severance and termination pay, sick pay, and other compensation for services
performed for the Business by employees and former employees of Sellers that
were or are engaged in the Business, and (ii) the monetary obligations of the
Business under any employment or labor practices and policies, or any collective
bargaining agreement or individual agreement to which any of the Sellers is a
party, or by which any of the Sellers may be bound, have been paid or, to the
extent earned or incurred but not yet due, accrued in full on the books and
records of the Business in accordance with the Accounting Principles.

- 32 -



--------------------------------------------------------------------------------



 



               (b) Neither GSSI nor GSCNY is subject to any settlement
agreement, conciliation agreement, letter of commitment, deficiency letter or
consent decree with any present or former employee of the Business or any
applicant for employment, with any labor union or other employee representative
of the Business, or with any Governmental Authority or arbitrator relating to
claims of unfair labor practices, employment discrimination, or other claims
with respect to employment and labor practices and policies of GSSI and/or GSCNY
in connection with the Business which remains unresolved or outstanding. No
Governmental Authority has issued an Order with respect to the employment and
labor practices or policies of GSSI or GSCNY in connection with the Business
which remains unresolved or outstanding.
               (c) CPI does not have, and has never had, any employees.
          3.1.21 Employee Benefits. Sellers have listed on SCHEDULE 3.1.21 and
provided Purchaser with a complete and correct copy of each: (a) “employee
benefit plans,” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (b) specified fringe benefit plans,
as defined in Section 6039D of the Code; and (c) other material plans, funds,
programs or arrangements, written or unwritten, which are maintained or
contributed to by any of the Sellers or which otherwise provide any employee
benefit to employees of the Business (collectively (a), (b) and (c), are
hereinafter referred to as the “Employee Plans”). Each Employee Plan has been
administered in substantial compliance with applicable Regulations, including,
but not limited to, the provisions of ERISA and the Code, and in substantial
compliance with the terms of such Employee Plan. Each Seller has, at all times,
complied, and currently complies, in all material respects, with the applicable
continuation coverage requirements for its group health plans, as defined in
Code Section 5000(b)(1), including Section 4980B of the Code, Sections 601
through 608, inclusive, of ERISA, and any applicable state statutes mandating
health insurance continuation coverage for employees. There is no material
pending or, to the knowledge of Sellers, threatened litigation relating to any
Employee Plan, nor, to the knowledge of Sellers, is there any basis for any such
litigation. None of the Sellers nor any fiduciary of any Employee Plan has
engaged in a transaction with respect to any Employee Plan that, assuming the
taxable period of such transaction expired as of the date hereof, could subject
any Seller or Purchaser, Worthington Warehouse or WS Michigan to a tax or
penalty imposed by either Section 4975 of the Code or Section 502(l) of ERISA or
a violation of Section 406 of ERISA.
          3.1.22 Intellectual Property.
               (a) Except as set forth in SCHEDULE 3.1.22, Sellers own or are
licensed to use all material Intellectual Property used in connection with the
Business. “Intellectual Property” means the following, whether registered or
unregistered and includes those arising under common law: (i) patents,
trademarks, service marks, trade dress, copyrights, domain names, trade names,
corporate names, fictitious business names and logos and applications therefor
(collectively, “Patents and Names”); and (ii) computer software and related
object and source codes, technologies, methods, manufacturing formulations,
databases, designs, plans, processes, trade secrets, customer lists,
confidential business information, know-how, proprietary information, inventions
and other intellectual property rights (“Other Intellectual Property”).
               (b) SCHEDULE 3.1.22(b) sets forth a true, accurate and complete
list of (with, as applicable, a reasonable description that reasonably
identifies) all registered Patents and Names, owned by or licensed to any of the
Sellers and used in connection with the Business, and all federal, state, local
and foreign registrations, filings and applications with respect to or seeking
to register such Intellectual Property.

- 33 -



--------------------------------------------------------------------------------



 



               (c) Except for shrink-wrap or click-wrap software or
off-the-shelf software, SCHEDULE 3.1.22(c) sets forth a true, accurate and
complete list of all licenses, sublicenses, assignments and other Contracts or
restrictions under which any of the Sellers is a licensor, licensee, assignor or
assignee of any material Intellectual Property which is used in the conduct of
the Business or to which a Purchased Asset is bound. Sellers have performed all
obligations imposed by the terms of any such license, sublicense, assignment and
other Contract or restriction to the extent such obligations are required to be
performed on or prior to the date hereof, and neither the Sellers nor, to the
knowledge of Sellers, any other party thereto, is in breach of or default
thereunder in any respect, nor, to the knowledge of Sellers, is there any event
which with notice or lapse of time or both would constitute a default
thereunder, excluding minor breaches and defaults which, in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect. All of the Intellectual Property licenses, sublicenses, assignments and
other Contracts or restrictions listed on SCHEDULE 3.1.22(c) (and including also
any shrink-wrap, click-wrap, and off-the-shelf software licenses) are valid and
enforceable against the parties thereto in accordance with their respective
terms except that such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter affecting the
enforcement of creditors’ rights and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any Proceeding therefor
may be brought.
               (d) None of the Intellectual Property listed on SCHEDULE
3.1.22(b) or SCHEDULE 3.1.22(c) is subject to any outstanding Order and no
Proceeding, hearing, investigation, charge, complaint, claim or demand is
pending or, to the knowledge of Sellers, threatened, which challenges the
validity, enforceability, ownership, Use or licensing of such Intellectual
Property.
               (e) Except as set forth on SCHEDULE 3.1.22(e), to the knowledge
of Sellers, the Business has not and does not infringe upon or unlawfully or
wrongfully use any Patents and Names or Other Intellectual Property owned or
claimed by another Person, and none of the Sellers has received any written or
other formal notice of any claim or threat of infringement or any other claim or
proceeding relating to any such, Patents and Names or Other Intellectual
Property.
               (f) If and to the extent that any registered Intellectual
Property which is used in the Business or any Intellectual Property for which an
application for registration has been filed with respect to the Business, has
been developed or invented by any employee of the Business, the Sellers have
obtained an assignment of all rights of any such employee to any such
Intellectual Property. To the knowledge of Sellers, no Person is infringing upon
or otherwise violating or misappropriating the Intellectual Property rights of
the Business and no claim is currently pending or threatened against a third
party alleging infringement or misappropriation or a violation of the
Intellectual Property of the Business. No Proceeding is pending and no claim has
been made against any Seller or, to the knowledge of Sellers, is threatened,
which contests the right of Sellers to sell or license, or the Business to use,
the Intellectual Property of the Business.
               (g) Except as set forth on SCHEDULE 3.1.22(g), none of the
Sellers is a party to or bound by any license or other Contract requiring the
payment by such Seller or its assigns of any royalty payment or license fee,
excluding standard licenses relating to software licensed by the Business for
use solely on the computers of the Business for its internal business purposes.

- 34 -



--------------------------------------------------------------------------------



 



          3.1.23 Environmental Matters.
               (a) Except as set forth in SCHEDULE 3.1.23(a), each of GSSI and
GSCNY is and at all times has been in compliance in all material respects with
all applicable Environmental Requirements relating to the conduct of the
Business and/or the property owned, leased or operated by GSSI or GSCNY at any
time prior to the date hereof in connection with the Business (“Seller
Property”) and the Use of Seller Property, and none of the Sellers has engaged
in any Environmental Activity at, nor has any Environmental Activity otherwise
occurred on or in connection with, the conduct of the Business or the Use of any
of the Seller Property in violation of any applicable Environmental Requirements
except for violations which have been disclosed in SCHEDULE 3.1.23(a) or
remediated by Sellers as required by applicable Environmental Requirements and
disclosed in SCHEDULE 3.1.23(a) and as to which, to the knowledge of Sellers,
the Business has no further Liability or Obligation.
               (b) Except as set forth in SCHEDULE 3.1.23(b), no Proceedings are
pending or, to the knowledge of Sellers, are or have been threatened, in
connection with any Environmental Activity, or alleged Environmental Activity,
(i) of any of Sellers, (ii) relating to the Business or (iii) relating to the
Seller Property.
               (c) No claims have been made or, to the knowledge of Sellers,
threatened against any of the Sellers or any Seller Property with respect to
conduct of the Business or against any Purchased Assets relating to damage,
contribution, cost recovery, compensation, penalty, loss or injury relating to
any Hazardous Substance or any Environmental Activity, except for claims or
threatened claims set forth on SCHEDULE 3.1.23(c).
               (d) Sellers have no knowledge of any liability, absolute or
contingent, existing in connection with any Environmental Activity engaged in by
any of the Sellers in connection with the conduct of the Business or with
respect to the Purchased Assets which would have a Material Adverse Effect.
               (e) Except as set forth in SCHEDULE 3.1.23(e), to the knowledge
of Sellers, no Hazardous Substances have been released into or from the Seller
Property or any component thereof, and no notices, no steps regarding releases
of Hazardous Substances and no institutional controls are required pursuant to
Environmental Requirements.
               (f) Except as set forth in SCHEDULE 3.1.23(f), no written notice,
order, directive, complaint or other formal communication has been made or
issued by a Governmental Authority or other Person alleging the occurrence of
Environmental Activity by the Business or on the Seller Property in violation of
any Environmental Requirements.
               (g) Except as set forth in SCHEDULE 3.1.23(g), to the knowledge
of Sellers, none of the Purchased Assets or the Business Property has been used
for Hazardous Substance disposal or has been contaminated by Hazardous
Substances.
               (h) To the knowledge of Sellers, none of the operations of
Sellers in respect of the Business or its activities have contaminated lands,
waters or other property of others with hazardous waste or Hazardous Substances
in violation of any Environmental Requirements.

- 35 -



--------------------------------------------------------------------------------



 



               (i) Except as set forth on SCHEDULE 3.1.23(i): (i) no Person is
required to take any response action under Environmental Requirements related to
the Business, the Purchased Assets or the Business Property; (ii) to the
knowledge of Sellers, there are no Hazardous Substances located on or in the
ground or in the ground water under the Seller Property, except for Hazardous
Substances in concentrations which would not (A) exceed applicable human health
exposure levels, or clean-up or response thresholds established by Environmental
Law or (B) otherwise have a Material Adverse Effect; and (iii) no underground
storage tanks are or have been located on the Business Property.
               (j) Sellers have provided to Purchaser correct and complete
copies of all environmental assessments, audits, reports or investigations
prepared by or for Sellers or any Seller Affiliate, or otherwise in the control
of Sellers or any Seller Affiliate, and relating to the Business or the Seller
Property.
               (k) Except as set forth in SCHEDULE 3.1.23(k), Sellers have
obtained all Authorizations necessary to satisfy all applicable Environmental
Requirements involving the Business, the Purchased Assets or the Seller
Property, and has paid all fees (including, without limitation, late fees)
associated with such Authorizations.
               (l) Sellers agree to cooperate with Purchaser and Worthington
Warehouse to the extent reasonably requested in connection with Purchaser’s or
Worthington Warehouse’s application for the transfer, renewal or issuance of
appropriate Authorizations.
               (m) CPI has never owned, operated or leased any facility or real
property or engaged in any Environmental Activity.
          3.1.24 Real Property.
               (a) The Cleveland Real Property comprises all of the Real
Property owned or leased by any of the Sellers that is used by Sellers and the
Business in the Cleveland, Ohio area;
               (b) The Detroit Real Property comprises all of the Real Property
owned or leased by any of the Sellers that is used by Sellers and the Business
in the Detroit, Michigan area;
               (c) Subject to the recording of any applicable mortgage discharge
(which Sellers shall do promptly upon receipt of the Adjusted Closing Payment),
at Closing, GSSI will convey to Purchaser by general warranty deed title to the
Cleveland Real Property and GSCNY will convey to Worthington Warehouse by
general warranty deed title to the Detroit Real Property, in each case, free and
clear of any Encumbrances other than the Permitted Liens;
               (d) Sellers have not received any written notice or formal
communication that the whole or any part of the Cleveland Real Property or the
whole or any part of the Detroit Real Property is subject to any Proceedings for
condemnation, eminent domain or other taking by any Governmental Authority and
to the knowledge of Sellers, no such condemnation or other takings is
threatened. Sellers have not received any formal notice from any Governmental
Authority concerning any actual or contemplated public improvements made or to
be made by any Governmental Authority, the costs of which are or could become
special assessments against or an Encumbrance upon the Cleveland Real Property
or the Detroit Real Property and, to the knowledge of Sellers, no such public
improvement is threatened;

- 36 -



--------------------------------------------------------------------------------



 



               (e) Other than Permitted Liens (including those set forth on
SCHEDULE 3.1.24(e)), there are no contract rights, leases, subleases, licenses
or other Contracts, written or oral, granting to any party the right of
purchase, use or occupancy related to any portion of the Cleveland Real Property
or the Detroit Real Property;
               (f) Except set forth on SCHEDULE 3.1.24(f), the Cleveland Real
Property and the operation or maintenance thereof as operated and maintained by
GSSI prior to the Closing Date do not: (i) contravene any existing zoning law or
other existing administrative Regulation (including, but not limited to, those
relating to land use, building, fire, health and safety); or (ii) violate any
existing restrictive covenant or any existing legal requirement;
               (g) Except set forth on SCHEDULE 3.1.24(g), the Detroit Real
Property and the operation or maintenance thereof as operated and maintained by
GSCNY prior to the Closing Date do not: (i) contravene any existing zoning law
or other existing administrative Regulation (including, but not limited to,
those relating to land use, building, fire, health and safety); or (ii) violate
any existing restrictive covenant or any existing legal requirement;
               (h) The Amended and Restated Service Agreement (the “Service
Agreement”) between GSSI and American Steel & Wire Corporation, filed for record
on September 29, 1998 and recorded in Volume 98-12604, Page 39 of the Cuyahoga
County, Ohio records is null and void and of no further force and effect; the
Cleveland Real Property does not rely upon any of the services previously
provided under the Service Agreement to supply utility services; the Cleveland
Real Property is supplied with utilities adequate for the use and operation of
the Business as conducted by GSSI as of the date hereof; and such utilities, to
the knowledge of Sellers, extend to the Cleveland Real Property through legal
rights of way or validly created easements.
               (i) The Detroit Real Property is supplied with utilities adequate
for the use and operation of the Business as conducted by GSCNY as of the date
hereof; and such utilities, to the knowledge of Sellers, extend to the Detroit
Real Property through legal rights of way or validly created easements.
               (j) There are no adverse or other parties in possession of the
Cleveland Real Property, or any part thereof, except Sellers. No party has been
granted any license, lease or other right relating to the use or possession of
the Cleveland Real Property or any part thereof.
               (k) There are no adverse or other parties in possession of the
Detroit Real Property, or any part thereof, except Sellers. No party has been
granted any license, lease or other right relating to the use or possession of
the Detroit Real Property or any part thereof.
               (l) There is no option to purchase, right of first offer, right
of first refusal or other provision granting any party any right to acquire:
(i) the Cleveland Real Property or any portion thereof; or (ii) the Detroit Real
Property or any portion thereof;
               (m) There are no Proceedings or outstanding Orders which are
pending or, to the knowledge of Sellers, threatened against or which affect the
Cleveland Real Property or the Detroit Real Property;
               (n) To the knowledge of Sellers, the Cleveland Real Property and
the Detroit Real Property are not subject to any real property Tax increases or
recapture of Taxes occasioned by retroactive revaluation, special assessments,
changes in the land usage, or loss of any exemption or benefit status;

- 37 -



--------------------------------------------------------------------------------



 



               (o) Except as set forth on SCHEDULE 3.1.24(o), Sellers have not
entered into any Contracts affecting or impacting the Cleveland Real Property,
which will bind Purchaser or the Cleveland Real Property on or after the Closing
Date or any Contracts affecting or impacting the Detroit Real Property which
will bind Worthington Warehouse or the Detroit Real Property on or after the
Closing Date;
               (p) Except as set forth on SCHEDULE 3.1.24(p), the buildings and
other improvements on the Cleveland Real Property conform to all applicable
Regulations and Authorizations relating to their use and operation, excluding
such minor failures to conform which, in the aggregate, have not had, and would
not have, a Material Adverse Effect. Except as set forth on SCHEDULE 3.1.24(p),
GSSI has maintained the buildings and improvements located on the Cleveland Real
Property consistent with normal practice, has not delayed any appropriate
maintenance, and to Sellers’ knowledge, no material maintenance or replacement
costs need to be expended as of the Closing Date in connection therewith. There
are no unpaid claims for labor, materials, or equipment on the Cleveland Real
Property as a result of any improvement, repairs or alterations for which a
mechanic’s lien or other claim could be filed by any Person;
               (q) Except as set forth on SCHEDULE 3.1.24(q), the buildings and
other improvements on the Detroit Real Property conform to all applicable
Regulations and Authorizations relating to their use and operation, excluding
such minor failures to conform which, in the aggregate, have not had, and would
not have, a Material Adverse Effect. Except as set forth in SCHEDULE 3.1.24(q),
GSCNY has maintained the buildings and improvements located on the Detroit Real
Property consistent with normal practice, has not delayed any appropriate
maintenance, and to Sellers’ knowledge, no material maintenance or replacement
costs need to be expended as of the Closing Date in connection therewith. There
are no unpaid claims for labor, materials, or equipment on the Detroit Real
Property as a result of any improvement, repairs or alterations for which a
mechanic’s lien or other claim could be filed by any Person;
               (r) Sellers have obtained and delivered to Purchaser a commitment
for an ALTA Owner’s Title Insurance Policy on the current form for the Cleveland
Real Property and to Worthington Warehouse an ALTA Owner’s Title Insurance
Policy on the current form for the Detroit Real Property; in each case issued by
Chicago Title Insurance Company (the “Title Company”), together with copies of
all documents referenced therein (the “Title Commitments”);
               (s) Sellers have delivered to Purchaser a correct and complete
copy of the most recently performed survey of the Cleveland Real Property and to
Worthington Warehouse a complete and correct copy of the most recently performed
survey of the Detroit Real Property in Sellers’ possession or control; and
               (t) GSSI has received all required Authorizations required in
connection with its use of the Cleveland Real Property and all buildings,
improvements and personal property thereon, except where a failure to obtain
such Authorizations would not individually or in the aggregate have a Material
Adverse Effect. GSCNY has received all required Authorizations required in
connection with its use of the Detroit Real Property and all buildings,
improvements and personal property thereon, except where a failure to obtain
such Authorizations would not individually or in the aggregate have a Material
Adverse Effect

- 38 -



--------------------------------------------------------------------------------



 



          3.1.25 Sufficiency of Purchased Assets. Except for the Buffalo Real
Property: (a) the Purchased Assets include all of the assets, properties and
other rights necessary for Purchaser, Worthington Warehouse and WS Michigan to
conduct the Business after the Closing in substantially the same manner as the
Business is conducted by Sellers prior to the Closing; and (b) no Person (other
than Sellers) owns any asset, property or right necessary for Purchaser,
Worthington Warehouse and WS Michigan to conduct the Business in substantially
the same manner as it is conducted by Sellers prior to the Closing, except items
disclosed in SCHEDULE 3.1.25.
          3.1.26 Customers and Suppliers. Listed on SCHEDULE 3.1.26 are the
Business’ (a) twenty (20) largest customers; and (b)twenty (20) largest
suppliers identified by name (in each case in terms of dollars), with whom or
which the Business has done business since January 1, 2009. Except as set forth
on SCHEDULE 3.1.26, Sellers do not know, or have reasonable grounds to know,
that any such customer or supplier or any other customer or supplier material to
the Business has terminated or expects to terminate a portion of such customer’s
or supplier’s normal business with the Business.
          3.1.27 Availability of Documents. Sellers have made available to
Purchaser copies of all documents, including, without limitation, all Material
Contracts, Employee Plans, and Authorizations, listed in the Disclosure SCHEDULE
or referred to herein. Such copies are true and complete in all material
respects and include all amendments, supplements and modifications thereto or
waivers currently in effect thereunder.
          3.1.28 Certain Payments. Except as set forth on SCHEDULE 3.1.28, none
of the Sellers nor, to the knowledge of Sellers, any Seller Affiliate, director,
officer, employee, agent or any other Person acting for or on behalf of any of
the Sellers, has directly or indirectly made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback or other payment to any Person,
private or public, regardless of form, whether in money, property or services:
(a) to obtain favorable treatment in securing business; (b) to pay for favorable
treatment for business secured; (c) to obtain special concessions or for special
concessions already obtained, for or in respect to the Business; or (d) in
violation of any Regulation.
          3.1.29 Completeness of Disclosure. To the knowledge of Sellers, no
representation, warranty or statement by Sellers in this Agreement or in any
Disclosure SCHEDULE, certificate, statement, document or instrument furnished or
to be furnished to Purchaser, Purchaser Ohio Affiliate, Worthington Warehouse or
WS Michigan pursuant hereto, or in connection with the negotiation, execution or
performance of this Agreement, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not misleading.
     3.2 Representations and Warranties of Purchaser and Purchaser Ohio
Affiliate. Each of Purchaser and Purchaser Ohio Affiliate hereby, jointly and
severally, represent and warrant to Sellers as follows:
          3.2.1 Corporate and Limited Liability Company Existence. Purchaser
Ohio Affiliate is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Ohio. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Ohio.

- 39 -



--------------------------------------------------------------------------------



 



          3.2.2 Corporate and Limited Liability Company Power and Authorization.
Purchaser Ohio Affiliate has the corporate power, authority and legal right to
execute, deliver and perform this Agreement and each of the Purchaser Closing
Documents to which it is party. The execution, delivery and performance of this
Agreement and the Purchaser Closing Documents to which it is a party by
Purchaser Ohio Affiliate have been duly authorized by all necessary corporate
and shareholder action on the part of Purchaser Ohio Affiliate. This Agreement
has been duly executed and delivered by Purchaser Ohio Affiliate and
constitutes, and the Purchaser Closing Documents to which Purchaser Ohio
Affiliate is a party when executed and delivered will constitute, the legal,
valid and binding obligations of Purchaser Ohio Affiliate, enforceable against
Purchaser Ohio Affiliate in accordance with their respective terms except that
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter affecting the enforcement of
creditors’ rights and the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any Proceeding therefor may be brought.
Purchaser has the power, authority and legal right to execute, deliver and
perform this Agreement and each of the Purchaser Closing Documents to which it
is a party. The execution, delivery and performance of this Agreement and the
Purchaser Closing Documents to which it is a party by Purchaser have been duly
authorized by all necessary limited liability company action. This Agreement has
been duly executed and delivered by Purchaser and constitutes, and the Purchaser
Closing Documents to which it is a party when executed and delivered will
constitute, the legal, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their respective terms except that such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter affecting the enforcement of creditors’
rights and the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any Proceeding therefor may be brought.
          3.2.3 Validity of Contemplated Transactions, Etc. Neither the
execution, delivery and performance of this Agreement or the Purchaser Closing
Documents to which it is a party by Purchaser and Purchaser Ohio Affiliate nor
the consummation of the transactions contemplated hereby or thereby violates,
conflicts with or results in the breach of, or will violate, conflict with or
result in the breach of, any term, condition or provision of, or requires or
will require the consent of any other Person under: (a) any Regulation to which
Purchaser or Purchaser Ohio Affiliate is subject; (b) any Order to which
Purchaser or Purchaser Ohio Affiliate is subject; (c) the charter or
organizational documents of, or any securities issued by, Purchaser or Purchaser
Ohio Affiliate; or (d) any mortgage, Contract, plan or other instrument, oral or
written, to which Purchaser or Purchaser Ohio Affiliate is a party or by which
any of the assets of Purchaser or Purchaser Ohio Affiliate are bound, which
violation, conflict or breach, in the case of this clause (d), individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect or a material adverse effect on the transactions contemplated by
this Agreement. Except as aforesaid, no Authorization, approval or consent of,
and no registration or filing with, any Governmental Authority is required in
connection with the execution, delivery and performance of this Agreement and
the Purchaser Closing Documents to which each is a party by Purchaser and
Purchaser Ohio Affiliate or the consummation of the transactions contemplated
hereby.
          3.2.4 Completeness of Disclosure. To the knowledge of Purchaser and
Purchaser Ohio Affiliate, no representation, warranty or statement by Purchaser
or Purchaser Ohio Affiliate in this Agreement or in any certificate, statement,
document or instrument furnished or to be furnished to Sellers pursuant hereto,
or in connection with the negotiation, execution or performance of this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact required to be stated herein or
therein or necessary to make any statement herein or therein not misleading.

- 40 -



--------------------------------------------------------------------------------



 



     3.3 Survival and Construction of Representations and Warranties. All
representations and warranties made by the parties in Section 3.1 and 3.2 of
this Agreement, the Disclosure SCHEDULE, or any certificate, statement, document
or instrument furnished pursuant to this Agreement shall survive the Closing for
a period of eighteen (18) months, other than those representations and
warranties contained in Sections 3.1.2, 3.1.10, 3.1.13, 3.1.23 and 3.2.2 of this
Agreement, which shall survive until ninety (90) days after the expiration of
the applicable statutes of limitations (including all periods of extension). The
disclosure of an item in one section of the Disclosure SCHEDULE shall be deemed
to modify both the representations and warranties contained in the Section of
this Agreement to which it corresponds in number and any other representation
and warranty of the parties disclosing such item to the extent that it is or
should be readily apparent from a reading of such disclosure item that it would
also qualify or apply to such other representation or warranty. Notwithstanding
any investigation or audit conducted before or after the Closing Date or the
decision of any party to complete the Closing, each party shall be entitled to
rely upon the representations and warranties set forth herein and therein.
ARTICLE IV — COVENANTS PRIOR TO CLOSING
     4.1 Covenants of Sellers Prior to the Closing. Sellers jointly and
severally covenant and agree with Purchaser and Purchaser Ohio Affiliate that,
prior to the Closing and except as otherwise agreed to in writing by Purchaser
and Purchaser Ohio Affiliate:
          4.1.1 Business in the Ordinary Course. Sellers shall conduct the
Business solely in the ordinary course consistent with past practice, including,
without limitation, paying, discharging or performing, as appropriate, their
respective Liabilities and Obligations in the ordinary course consistent with
past practice as they are incurred and not allowing levels of inventory (whether
raw materials, work in process or finished goods) to vary materially from the
levels customarily maintained.
          4.1.2 Existing Condition. Sellers shall not cause or permit to occur
any of the events or occurrences described in Section 3.1.12 hereof. Sellers
shall not, with respect to the Business, enter into any new Contract, or any
amendment, modification or termination of any existing Contract or Authorization
which would materially affect the Business or the Purchased Assets, or would
otherwise be binding on Purchaser, Worthington Warehouse or WS Michigan, except
those related to the purchase and sale of inventory in the ordinary course of
business.
          4.1.3 Maintenance of Purchased Assets and Business Relations. Sellers
shall continue to maintain and service the Purchased Assets in the same manner
as has been their consistent past practice. At all times from and after the date
hereof through the Closing Date, Sellers shall maintain those insurance policies
described on SCHEDULE 3.1.18, and the risk of loss or damage to the Purchased
Assets shall be borne by Sellers through the Closing. Sellers shall use
commercially reasonable efforts to maintain good relations and goodwill with
employees, suppliers, customers, distributors and any others having business
relations with the Business.
          4.1.4 Compliance with Regulations. Sellers shall comply with all
Regulations applicable to the Business, including, without limitation, the WARN
Act.
          4.1.5 Updated Disclosure SCHEDULES. Sellers shall promptly disclose to
Purchaser in an update to the Disclosure SCHEDULE any information contained in
the representations and warranties or the Disclosure SCHEDULE which, because of
an event occurring after the date hereof, is incomplete or is no longer correct
as of all times after the date hereof until the Closing Date; provided, however,
that such update to the Disclosure

- 41 -



--------------------------------------------------------------------------------



 



SCHEDULE shall not be deemed to amend or supplement the representations and
warranties of Sellers or the Disclosure SCHEDULE thereto for the purposes of
Article V of this Agreement unless Purchaser shall have consented in writing,
such consent not to be unreasonably withheld.
          4.1.6 Conduct of Business. Sellers shall use commercially reasonable
efforts to cause all of the conditions to the obligations of Sellers and
Purchaser and Purchaser Ohio Affiliate under this Agreement to be satisfied on
or prior to the Closing Date. In the event that Sellers determine that a
condition is not reasonably likely to be so satisfied, Sellers shall promptly
notify Purchaser of such determination.
          4.1.7 Exclusive Rights. From and after the date hereof until the
Closing or earlier termination of this Agreement pursuant to Section 8.1 hereof,
none of the Sellers and none of their respective representatives shall directly
or indirectly solicit or engage in negotiations or discussions with, disclose
any of the terms of this Agreement to, accept any offer from, furnish any
information to, or otherwise cooperate, assist, or participate with, any Person
(other than Purchaser, Purchaser Ohio Affiliate and any Purchase Affiliates and
representatives) regarding any offer or proposal with respect to the acquisition
by purchase, merger, lease or otherwise of any capital stock of GSSI, GSCNY or
CPI, any of the Purchased Assets, the Business or any material assets,
properties, or other operations of the Business, and Sellers shall promptly
notify Purchaser of any such discussion, offer or proposal.
          4.1.8 Access. At all reasonable times prior to the Closing, Purchaser
and its representatives shall have the right, upon reasonable advance notice and
during normal business hours (unless otherwise agreed to by Sellers) to:
(a) examine, inspect and review the Business and the Purchased Assets and all
books, Contracts, records and documents of every kind relating to the Business
and the Purchased Assets, and (b) interview those employees of the business
whose knowledge is attributed to the Sellers pursuant to Section 10.13 hereof
suppliers and customers (including prospective customers) of the Business.
Sellers shall reasonably cooperate with Purchaser and its representatives in
conducting the reviews and other activities described in this Section 4.1.8.
          4.1.9 Specific Performance. The parties hereto recognize and agree
that in the event of a breach by Sellers of this Article IV, money damages may
not be an adequate remedy to Purchaser, Worthington Warehouse and WS Michigan
and, even if money damages were adequate, it may be impossible to ascertain or
measure with any degree of accuracy the damages sustained by Purchaser,
Worthington Warehouse and WS Michigan therefrom. Accordingly, if there should be
a breach by Sellers of the provisions of this Article IV, Purchaser, Worthington
Warehouse and WS Michigan shall be entitled to an injunction restraining Sellers
from any such breach without showing or proving actual damage sustained by
Purchaser, Worthington Warehouse and WS Michigan. Nothing in the preceding
sentence shall limit or otherwise affect any remedies that Purchaser,
Worthington Warehouse and WS Michigan may otherwise have under applicable
Regulations.
          4.1.10 Taxes.
               (a) No Seller shall make or change any Tax election related to
the Business or the Purchased Assets or, except as required by applicable
Regulations, reverse any accruals with respect to the Taxes related to the
Business, file any amended Tax Return related to the Business or the Purchased
Assets, settle or compromise any Tax liability related to the Business or the
Purchased Assets, waive any statutes of limitations with respect to Taxes
related to the Business or the Purchased Assets or agree to any extension of
time with respect to any Tax assessment or deficiency related to the Business or
the Purchased Assets

- 42 -



--------------------------------------------------------------------------------



 



               (b) CPI shall have (and Sellers shall have caused CPI to have),
on or prior to the Closing Date:
                    (i) prepared, in the ordinary course of business and
consistent with CPI’s past practices, and timely filed all Tax Returns required
to be filed by it on or before the Closing Date (“Post Signing Returns”);
                    (ii) consulted with Purchaser with respect to all Post
Signing Returns and delivered drafts of such Post Signing Returns to Purchaser
no later than fifteen (15) days prior to the date (including extensions) on
which such Post Signing Returns were so filed;
                    (iii) fully and timely paid all Taxes due and payable in
respect of such Post Signing Returns that were so filed;
                    (iv) properly reserved (and reflected such reserve in its
books and records and financial statements), in accordance with CPI’s past
practices and in the ordinary course of business, for all Taxes payable by it
for which no Post Signing Return was due prior to the Closing Date;
                    (v) promptly notified Purchaser of any federal, state, local
or foreign suit, claim, action, investigation, proceeding or audit (collectively
“Actions”) pending against or with respect to CPI in respect of any Tax matter,
including (without limitation) Tax liabilities and refund claims, and not
settled or compromised any such Tax matter or action without Purchaser’s
consent; and
                    (vi) not made or changed any Tax election or, except as
required by applicable Regulations, changed any Accounting Principles or
practices used by CPI, not reversed any accruals with respect to Taxes, not
filed any amended Tax Return, settled or compromised any Tax liability, not
waived any statutes of limitations with respect to Taxes or agreed to any
extension of time with respect to any Tax assessment or deficiency.
          4.1.11 Accounting Principles. No Seller shall make any change in any
of the accounting principles or practices used in connection with the Business.
          4.1.12 Access to Specified Contracts. Sellers shall provide the
Purchaser, immediately after execution of the Agreement, full access to:
               (a) all information, including copies thereof, in respect of all
Contracts of the Business relating to:
                    (i) purchases of steel or steel processing services by
customers of the Business; and
                    (ii) purchases of steel by the Business from its suppliers;
and
               (b) management of the Business to discuss existing customers and
the potential loss of business from existing customers.
     4.2 Agreements of Purchaser and Purchaser Ohio Affiliate Prior to the
Closing. Purchaser and Purchaser Ohio Affiliate jointly and severally covenant
and agree with Sellers that, prior to the Closing and except as otherwise agreed
to in writing by Sellers:

- 43 -



--------------------------------------------------------------------------------



 



          4.2.1 Actions of Purchaser and Purchaser Ohio Affiliate. Purchaser and
Purchaser Ohio Affiliate shall cooperate, and cause Worthington Warehouse and WS
Michigan to cooperate, with Sellers and use commercially reasonable efforts to
cause all of the conditions to the obligations of Purchaser and Purchaser Ohio
Affiliate and Sellers under this Agreement to be satisfied on or prior to the
Closing Date. In the event that Purchaser determines that a condition is not
reasonably likely to be so satisfied, Purchaser shall promptly notify Seller of
such determination.
     4.3 Guarantee of Performance. Purchaser Ohio Affiliate hereby
unconditionally guarantees performance by Purchaser of all Liabilities and
Obligations of Purchaser under this Agreement and under the Transition
Agreements.
ARTICLE V — CONDITIONS PRECEDENT TO THE CLOSING
     5.1 Conditions Precedent to Obligations of Purchaser and Purchaser Ohio
Affiliate. The obligations of Purchaser and Purchaser Ohio Affiliate under this
Agreement to effect the Closing are subject to the fulfillment or satisfaction,
prior to or at the Closing, of each of the following conditions precedent
(unless waived in writing by Purchaser and Purchaser Ohio Affiliate):
          5.1.1 Representations and Warranties True as of the Closing Date. The
representations and warranties of Sellers contained in this Agreement or in any
Disclosure SCHEDULE, certificate, statement, document or instrument furnished to
Purchaser, Purchaser Ohio Affiliate, Worthington Warehouse and WS Michigan
pursuant to this Agreement that are not qualified as to materiality or Material
Adverse Effect shall have been true in all material respects on the date hereof
without regard to any updated Disclosure SCHEDULE furnished to Purchaser,
Purchaser Ohio Affiliate, Worthington Warehouse and WS Michigan after the date
hereof and prior to the Closing, and shall be true in all material respects on
the Closing Date with the same force and effect as though such representations
and warranties were made as of such date. The representations and warranties of
Sellers contained in this Agreement or in any Disclosure SCHEDULE, certificate,
statement, document or instrument furnished to Purchaser, Purchaser Ohio
Affiliate, Worthington Warehouse and WS Michigan pursuant to this Agreement that
are qualified as to materiality or Material Adverse Effect shall have been true
in all respects on the date hereof without regard to any updated Disclosure
SCHEDULE furnished to Purchaser, Purchaser Ohio Affiliate, Worthington Warehouse
and WS Michigan after the date hereof and prior to the Closing, and shall be
true in all respects on the Closing Date with the same force and effect as
though such representations and warranties were made as of such date.
          5.1.2 Employee Information. Sellers shall have provided Purchaser with
correct and complete information with respect to: (a) the full amount and nature
of any bonus and any other remuneration, whether in cash or in kind, paid or
payable to each employee employed at the Cleveland Facility and the Detroit
Facility for the year ended December 31, 2009 together with the current wage
rates of such employees and copies or summaries of any bonus plans,
non-qualified deferred compensation plans and other material compensatory plans
applicable to employees employed at the Cleveland Facility and the Detroit
Facility; (b) the earned, unpaid and accrued vacation and severance benefits to
which each employee employed at the Cleveland Facility and the Detroit Facility
is entitled or may be entitled to as a result of the consummation of the
transactions contemplated by this Agreement; and (c) such other information as
may be reasonably requested with respect to the employee benefit practices and
policies of Sellers with respect to the employees employed at the Cleveland
Facility and the Detroit Facility.

- 44 -



--------------------------------------------------------------------------------



 



          5.1.3 Compliance with this Agreement. Sellers shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by them prior to or at the
Closing.
          5.1.4 Closing Certificate. Purchaser and Purchaser Ohio Affiliate
shall have received a certificate from Sellers dated the Closing Date,
certifying that the conditions specified in Section 5.1.1 and Section 5.1.3
hereof have been fulfilled and certifying that Sellers have obtained all
approvals, consents and waivers required with respect to Sellers, the Purchased
Assets or the Business by Section 5.1.6 hereof.
          5.1.5 No Threatened or Pending Litigation. There shall be no
Proceeding, Order, injunction or final judgment relating thereto, pending before
any Governmental Authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and to the knowledge of
Sellers or Purchaser and Purchaser Ohio Affiliate, there shall be no threatened
Proceeding or Order, which Sellers or Purchaser and Purchaser Ohio Affiliate in
good faith reasonably believe could result in the consummation of the
transactions contemplated hereby being restrained or prohibited or the award of
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated hereby.
          5.1.6 Approvals, Consents and Waivers. Sellers shall have delivered to
Purchaser, or there shall otherwise have been obtained, all approvals, consents
and waivers (including the expiration of any applicable notice or waiting period
under any applicable Regulations) from Governmental Authorities which, in the
reasonable judgment of Purchaser, are necessary or required to consummate this
Agreement and the transactions contemplated hereby or for Purchaser, Worthington
Warehouse and WS Michigan to continue the operation of the Business and all
approvals, consents and waivers of and from those customers, suppliers, lessors
and other third parties identified in SCHEDULE 3.1.19.
          5.1.7 Material Adverse Effect. No Material Adverse Effect shall have
occurred.
          5.1.8 Good Standing Certificate. Each of the Sellers shall have
delivered to Purchaser a certificate dated as of a date not earlier than ten
(10) business days prior to the Closing as to the good standing of such Seller,
executed by appropriate officials of the state of its incorporation and each
jurisdiction in which such Seller is qualified to do business as a foreign
corporation as set forth on SCHEDULE 3.1.1 and a certificate as to the payment
of all applicable state taxes by each of the Sellers executed by appropriate
officials of the state of its incorporation and each jurisdiction in which such
Seller is qualified to do business as a foreign corporation except those
jurisdictions set forth on SCHEDULE 5.1.8.
          5.1.9 Purchaser has been given full access to the people and the
information, including Contracts, set forth in Section 4.1.12 and:
               (a) In the reasonable opinion of Purchaser, based on verbal
inquiries of GSSI sales management, it is unlikely that the Business will lose
more than $17 million in aggregate annual sales;
               (b) In the reasonable opinion of Purchaser, the Business will
generate an average Material Margin of not less than 23% for the first calendar
quarter of 2010; and
               (c) In the reasonable opinion of Purchaser, all material fixed
price sales Contracts with matching sourcing Contracts are included in the
Business’ aggregate average Material Margin of not less than 23%.

- 45 -



--------------------------------------------------------------------------------



 



     5.2 Conditions Precedent to the Obligations of Sellers. The obligations of
Sellers under this Agreement to effect the Closing are subject to the
fulfillment or satisfaction, prior to or at the Closing, of each of the
following conditions precedent (unless waived in writing by Sellers):
          5.2.1 Representations and Warranties True as of the Closing Date. The
representations and warranties of Purchaser and Purchaser Ohio Affiliate
contained in this Agreement or in any certificate, statement, document or
instrument furnished to Sellers pursuant to this Agreement shall have been true
in all material respects on the date hereof and shall be true in all material
respects on the Closing Date with the same force and effect as though such
representations and warranties were made as of such date.
          5.2.2 Compliance with this Agreement. Purchaser and Purchaser Ohio
Affiliate shall have performed and complied in all material respects with all
agreements and conditions required by this Agreement to be performed or complied
with by Purchaser and Purchaser Ohio Affiliate prior to or at the Closing.
          5.2.3 Closing Certificate. Sellers shall have received a certificate
from Purchaser and Purchaser Ohio Affiliate dated the Closing Date, certifying
that the conditions specified in Section 5.2.1 and Section 5.2.2 hereof have
been fulfilled.
          5.2.4 No Threatened or Pending Litigation. There shall be no
Proceeding, Order, injunction or final judgment relating thereto, pending before
any Governmental Authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and to the knowledge of
Sellers or Purchaser and Purchaser Ohio Affiliate, there shall be no threatened
Proceeding or Order, which Sellers or Purchaser and Purchaser Ohio Affiliate in
good faith reasonably believe could result in the consummation of the
transactions contemplated hereby being restrained or prohibited or the award of
damages or other relief in connection with this Agreement or the consummation of
the transactions contemplated hereby.
ARTICLE VI — INDEMNIFICATION
     6.1 Indemnification Obligations of Sellers. From and after the Closing,
Sellers, jointly and severally, shall reimburse, indemnify and hold harmless
Purchaser and Purchaser Ohio Affiliate and all of the Affiliates, members,
managers, shareholders, directors, officers, employees, agents, representatives,
successors and assigns of Purchaser and Purchaser Ohio Affiliate (each, an
“Indemnified Purchaser Party”) against and in respect of any and all damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees)
incurred or suffered (hereinafter, “Losses”) by any Indemnified Purchaser Party
that result from, relate to or arise out of:
               (a) the Excluded Liabilities;
               (b) any breach or non-fulfillment of any agreement or covenant of
Sellers in this Agreement or any Seller Closing Document;
               (c) Sellers’ operation of the Business and/or ownership of the
Purchased Assets prior to the Closing, other than the Assumed Liabilities;

- 46 -



--------------------------------------------------------------------------------



 



               (d) any breach of any representation or warranty on the part of
Sellers under this Agreement, or any misrepresentation in or omission from any
Disclosure SCHEDULE, certificate, statement, document or instrument furnished to
Purchaser, Purchaser Ohio Affiliate, Worthington Warehouse and/or WS Michigan
pursuant to this Agreement; or
               (e) any Taxes of CPI relating to any Tax period (or portion
thereof) ending on or prior to the Closing Date;
and any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incident to any of
the foregoing or to the enforcement of this Section 6.1; provided, however,
that: (i) notwithstanding anything to the contrary contained in the foregoing
provisions of this Section 6.1, the term “Losses” shall not be deemed or
construed to include any payments which may be made by Purchaser to Sellers with
respect to Cleveland/Buffalo Receivables, if any, which remain uncollected at
the end of the one hundred twenty (120) day period following the Closing Date as
required by the Transition Agreements; and provided further that none of the
Sellers shall have any liability with respect to the matters described in
Section 6.1(d) until the total of all Losses incurred or suffered by the
Indemnified Purchaser Parties with respect to such matters exceeds $400,000 (the
“Basket Amount”), at which point Sellers shall be obligated to indemnify the
Indemnified Purchaser Parties for all such Losses incurred or suffered by the
Indemnified Purchaser Parties to the extent that such Losses exceed the Basket
Amount, and (ii) the maximum liability of Sellers under this Section 6.1 shall
not exceed $7,500,000 (the “Cap”); further, provided, however, that if a
representation or warranty of the Sellers which has been qualified by
materiality or a Material Adverse Effect has been breached after taking into
effect such qualifications, such qualifications shall be disregarded and not
taken into account for purposes of calculating the amount of Purchaser’s and
Purchaser Ohio Affiliate’s Losses arising out of the breach of such
representation or warranty, and the foregoing provisions relating to the Basket
Amount and the Cap shall not apply to any claim relating to Section 3.1.2,
Section 3.1.13 or Section 3.1.23, any claim relating to Taxes or any claim
involving fraud or intentional misrepresentation.
     6.2 Indemnification Obligation of Purchaser and Purchaser Ohio Affiliate.
From and after the Closing, Purchaser and Purchaser Ohio Affiliate shall,
jointly and severally, reimburse, indemnify and hold harmless each of the
Sellers and each Seller Affiliate (each, an “Indemnified Seller Party”) against
and in respect of any and all Losses incurred or suffered by any Indemnified
Seller Party that result from, relate to or arise out of:
               (a) the Assumed Liabilities;
               (b) any breach or non-fulfillment of any agreement or covenant of
Purchaser and Purchaser Ohio Affiliate in this Agreement or any Purchaser
Closing Document;
               (c) the operation of the Business and/or ownership of the
Purchased Assets by Purchaser, Worthington Warehouse and WS Michigan, as
appropriate, after the Closing, other than as related to the Excluded Assets,
the Excluded Liabilities or matters covered by Section 6.1 including any
severance or termination of employment benefits which may be payable with
respect to employees hired by Purchaser or Worthington Warehouse on or after the
Closing Date;

- 47 -



--------------------------------------------------------------------------------



 



               (d) Any Liability or Obligation of Purchaser and Purchaser Ohio
Affiliate for payment of any fees, expenses, commissions or other similar
payments which may be due and payable to any agent, broker or finder arising in
connection with the consummation of the transactions contemplated by this
Agreement; or
               (e) any breach of any representation or warranty on the part of
Purchaser and Purchaser Ohio Affiliate under this Agreement, or any
misrepresentation in or omission from any certificate, statement, document or
instrument furnished by Purchaser and/or Purchaser Ohio Affiliate pursuant to
this Agreement;
and any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incident to any of
the foregoing or to the enforcement of this Section 6.2; provided, however,
that: (i) neither Purchaser nor Purchaser Ohio Affiliate shall have any
Liability with respect to the matters described in Section 6.2(e) until the
total of all Losses incurred or suffered by the Indemnified Seller Parties with
respect to such matters exceeds the Basket Amount, at which point Purchaser and
Purchaser Ohio Affiliate shall be obligated to indemnify the Indemnified Seller
Parties for all such Losses incurred or suffered by the Indemnified Seller
Parties to the extent that such Losses exceed the Basket Amount, and (ii) the
maximum Liability of Purchaser and Purchaser Ohio Affiliate under this
Section 6.2 shall not exceed the Cap; further, provided, however, that if a
representation and warranty of Purchaser and/or Purchaser Ohio Affiliate which
has been qualified by materiality or a Material Adverse Effect has been breached
after taking into effect such qualifications, such qualifications shall be
disregarded and not taken into account for purposes of calculating the amount of
Sellers’ Losses arising out of the breach of such representation or warranty,
and the foregoing provisions relating to the Basket Amount and the Cap shall not
apply to any claim involving fraud or intentional misrepresentation.
     6.3 Claim Procedures. Except as otherwise provided by Section 9.7(d) hereof
with respect to the liability of CPI for Taxes with respect to periods occurring
prior to the Closing Date (including Straddle Periods):
               (a) As to any Claim for which a party hereto asserts that it is
entitled to indemnification (an “Indemnitee”) under this Article VI which arises
out of a claim or liability asserted against or sought to be collected from the
Indemnitee by a third party (a “Third-Party Claim”), the Indemnitee shall
provide to the party or parties from whom indemnification is sought (the
“Indemnitor”) under this Article VI a written notice setting forth the Claim,
the provisions of this Agreement and other instruments under which such Claim
arises and, if known, the amount of the Losses incurred or anticipated to be
incurred as a result of such Claim (a “Claim Notice”). The Indemnitor shall have
thirty (30) days following its receipt of the Claim Notice respecting such Claim
to notify the Indemnitee whether or not the Indemnitor elects to defend the
Indemnitee concerning such Claim; and:
                    (i) if the Indemnitor so elects to defend the Indemnitee
concerning such Claim, the Indemnitor shall either settle or, by appropriate
proceedings, defend such Claim, in its sole discretion; and the Indemnitee shall
cooperate as reasonably requested by the Indemnitor in connection with such
settlement or defense. The Indemnitor may control the defense or settlement of
the Claim; provided, however, that the Indemnitor shall effect no settlement of
such Claim, if such settlement would adversely affect the liability of the
Indemnitee, unless the Indemnitee shall consent thereto in writing, which
consent shall not be unreasonably delayed or withheld. If the Indemnitee desires
to participate in, without

- 48 -



--------------------------------------------------------------------------------



 



controlling, any such defense or settlement by the Indemnitor, it may do so at
the Indemnitee’s sole cost and expense. Notwithstanding anything herein to the
contrary, from the date on which the Indemnitee gives a Claim Notice to the
Indemnitor until the Indemnitor elects to defend the Indemnitee (or until the
time for such election shall have passed) in respect of any Third-Party Claim,
the Indemnitee may take any necessary actions to defend (but not settle) such
Claim; provided, however, that upon the election of the Indemnitor to defend
such Claim, the Indemnitor shall promptly reimburse the Indemnitee for its
reasonable expenses actually incurred in defending such Claim. In addition,
notwithstanding anything herein to the contrary, the Indemnitee may employ its
own counsel at the expense of the Indemnitor to assert such defenses as counsel
reasonably acceptable to the Indemnitor advises in writing conflict with those
maintained by the Indemnitor on its own behalf in the same proceeding (in which
case the Indemnitor may not direct the assertion of such defense on behalf of
the Indemnitee); or
                    (ii) if the Indemnitor shall not so elect to defend the
Indemnitee concerning such Claim, the Indemnitee shall, without prejudice to its
right of indemnification from the Indemnitor, either settle or, by appropriate
proceedings, defend such Claim, in its sole discretion; and the Indemnitor shall
cooperate as reasonably requested by the Indemnitee in connection with such
settlement or defense. The Indemnitee may control the defense or settlement of
the Claim involved; provided, however, that the Indemnitee shall effect no
settlement of such Claim, if such settlement would adversely affect the
liability of the Indemnitor, unless the Indemnitor shall consent thereto in
writing, which consent shall not be unreasonably delayed or withheld. If the
Indemnitor desires to participate in, without controlling, any such defense or
settlement by the Indemnitee, it may do so at its sole cost and expense.
               (b) As to any Claim for which the Indemnitee would be entitled to
indemnification under this Article VI which arises other than out of a Claim
asserted against or sought to be collected from the Indemnitee by a third party
(a “Direct Claim”), the Indemnitor will have thirty (30) days following its
receipt of the Claim Notice respecting such Claim within which to respond in
writing to such Claim Notice. If the Indemnitor does not respond within such
period, the Indemnitor will be deemed to have rejected such Claim, in which
event the Indemnitee may pursue any remedies available to the Indemnitee subject
to the provisions of this Article VI. If the Indemnitor disputes such Direct
Claim within such response period, the Indemnitor and the Indemnitee will
proceed promptly and in good faith to negotiate a resolution of such dispute. If
all such disputes are not resolved through negotiations within thirty (30) days
after the end of the initial response period, either the Indemnitor or the
Indemnitee may initiate litigation to resolve such disputes.
     6.4 Compliance with Bulk Sales Laws. Purchaser and Purchaser Ohio
Affiliate, on the one hand, and Sellers, on the other hand, hereby waive
compliance by Purchaser and Purchaser Ohio Affiliate and Sellers with the bulk
sales laws and any other similar laws in any applicable jurisdiction in respect
of the transactions contemplated by this Agreement. Sellers, jointly and
severally, shall indemnify Purchaser and Purchaser Ohio Affiliate from, and hold
them harmless against, any liabilities, damages, costs and expenses resulting
from or arising out of (a) the parties’ failure to comply with any of such laws
in respect of the transactions contemplated by this Agreement, or (b) any action
brought or levy made as a result thereof.

- 49 -



--------------------------------------------------------------------------------



 



     6.5 Additional Limits on Losses.
               (a) All claims for indemnification relating solely to a breach of
a representation or warranty made by Sellers or by Purchaser and Purchaser Ohio
Affiliate must be asserted in writing and delivered to the applicable Indemnitor
prior to the termination of the respective survival period for such
representation or warranty set forth in Section 3.3 hereof. Any claims for
indemnification relating solely to a breach of a representation or warranty made
by Sellers or by Purchaser and Purchaser Ohio Affiliate that are not asserted in
writing and delivered to the Indemnitor prior to the termination of the
respective survival period for such representation or warranty set forth in
Section 3.3 hereof shall expire and be lost forever.
               (b) Notwithstanding anything contained herein to the contrary, no
Person entitled to indemnification hereunder may make a claim for
indemnification that includes or seeks punitive damages, consequential damages
or lost profits; provided, however, that this limitation shall not apply to any
such amounts paid to third parties in connection with Third-Party Claims.
               (c) An Indemnitee shall not be entitled to double recovery for
any Losses in connection with any indemnification claim. In connection with the
foregoing, for purposes of calculating the amount payable to an Indemnitee in
connection with any indemnification claim, the amount of any Loss shall not
include an amount for which an indemnification claim has been paid under any
other representation, warranty, covenant or agreement but only to the extent of
such payment. In this regard, for the avoidance of doubt, an Indemnitee shall
not be entitled to indemnification for Losses (and the amount of such Losses
shall not be includable in determining whether the aggregate amount of any
Losses exceeds the Basket Amount) to the extent, but only to the extent, that
the amount of any Losses from any matter has been taken into account in the
determination of the Final Working Capital.
               (d) Notwithstanding anything to the contrary contained in
Section 6.1, the amount of any Losses incurred by any Indemnified Purchaser
Party shall be based on the Losses actually incurred or suffered by such
Indemnified Purchaser Party without reference to the manner in which Purchaser
may have arrived at the Purchase Price. Nothing in this Section 6.5(d) shall be
deemed or constructed to limit the amount of Losses which may be recovered by
any Indemnified Purchaser Party except as expressly limited by the preceding
sentence or elsewhere in this Article VI.
               (e) The amount of any obligation for which indemnification may be
claimed by any Indemnitee will be reduced by any insurance proceeds (net of
costs of collection therefor) received in cash by the Indemnitee (or by any
Affiliate of the Indemnitee) with respect to the matter that is the subject of
the indemnification claim; provided that the indemnification obligation shall be
reduced only by the insurance proceeds received in cash and not by any
deductible. Each Indemnitee agrees to make good faith, commercially reasonable
efforts to obtain all such insurance proceeds available to it, provided that
nothing in this Article VI requires any Indemnified Party to carry any
insurance.
     6.6 Indemnity Payment Characterization. All indemnification payments under
this Article VI shall be deemed adjustments to the Purchase Price.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE VII — POST CLOSING MATTERS
     7.1 Employees and Employee Benefits.
               (a) After the Closing Date, Sellers shall pay directly to each of
their employees employed at the Cleveland Facility and the Detroit Facility that
portion of all compensation and benefits which has been accrued on behalf of or
is otherwise due and owing to that employee (or is attributable to expenses
properly incurred by that employee) as of the Closing Date. Subject to the
provisions of Section 7.1(b) hereof, Sellers shall be responsible for payment of
severance benefits to employees employed at the Buffalo Facility, subject to the
right to reimbursement for such severance benefits, if any, as may be provided
for by the Transition Agreements. Subject to the provisions of Section 7.1(b)
hereof, Purchaser or Worthington Warehouse, as applicable, shall be responsible
for payment of severance benefits, if any, due to employees employed at the
Cleveland Facility (other than Todd Schwaba) and the Detroit Facility, but only
to the extent such potential severance benefits are disclosed in SCHEDULE
7.1(a). Subject to the provisions of Section 7.1(b) hereof, nothing contained in
the preceding sentence shall be deemed or construed to limit, impair or
otherwise affect the Liabilities and Obligations of Purchaser or Worthington
Warehouse (assumed by Purchaser or Worthington Warehouse, as applicable,
pursuant to Section 1.4.1(e) hereof) to pay to employees (other than Todd
Schwaba) employed at the Cleveland Facility and the Detroit Facility, any
amounts which may be required to be paid to any such employees under the WARN
Act in connection with the termination of their employment with GSSI (in the
case of employees employed at the Cleveland Facility) and the termination of
their employment with GSCNY (in the case of employees employed at the Detroit
Facility) or any Liabilities and Obligations which Purchaser or Worthington
Warehouse, as appropriate, may have in connection with any termination of the
employment of any such employees by Purchaser or Worthington Warehouse, as
appropriate, after the Closing Date, which Liabilities and Obligations are
hereby expressly acknowledged and agreed by Purchaser to be Liabilities and
Obligations of Purchaser or Worthington Warehouse, as appropriate. No portion of
the assets of any Employee Plan (and no amount attributable to any such Employee
Plan) shall be transferred to Purchaser or Worthington Warehouse, and neither
Purchaser nor Worthington Warehouse shall be required to continue any such
Employee Plan after the Closing Date. The amounts payable on account of all
Employee Plans shall be determined with reference to the date of the event by
reason of which such amounts become payable, without regard to conditions
subsequent, and none of Purchaser or any Purchaser Affiliate shall be liable for
any claim for insurance, reimbursement or other benefits payable by reason of
any event which occurs prior to or after the Closing Date. Subject to the
preceding provisions of this Agreement relating to severance benefits, all
amounts payable directly to employees of Sellers, or to any fund, shall be paid
by Sellers within the time period required in the applicable Employee Plan.
               (b) Purchaser has expressed a potential interest in making offers
of employment to up to eight (8) individuals employed by GSSI at the Buffalo
Facility (such employees being hereinafter the “Buffalo Employees”). The Sellers
acknowledge and agree that the Purchaser shall have the right to make offers of
employment to any or all of the Buffalo Employees prior to the Closing Date or
within sixty (60) days thereafter and, on or prior to the Closing Date, the
Purchaser shall identify which of the Buffalo Employees it intends to make
offers of employment. If any of the Buffalo Employees who receive offers of
employment from the Purchaser accepts employment with the Purchaser (those of
the Buffalo Employees who receive offers of employment from the Purchaser and
agree to accept such offers of employment being hereinafter referred to as the
“Buffalo New Hires”), the Purchaser agrees to and hereby assumes any obligation
of the Sellers for payment of any severance or other termination of employment
benefits to the Buffalo New Hires (the aggregate amount of

- 51 -



--------------------------------------------------------------------------------



 



the severance or other termination of employment benefits which would have been
paid by Sellers to the Buffalo New Hires being hereinafter the “Buffalo New Hire
Severance”). In connection with the foregoing, Sellers agree to reimburse the
Purchaser or Worthington Warehouse, as appropriate, for payment of severance
benefits paid by Purchaser to employees employed at the Cleveland Facility
and/or the Detroit Facility who do not receive offers of employment from
Purchaser or Worthington Warehouse, as appropriate, if any, and severance
benefits, if any, paid by Purchaser or Worthington Warehouse, as appropriate, to
employees employed by the Sellers as of the Closing Date who receive offers of
employment from Purchaser or Worthington Warehouse, as appropriate, and whose
employment is terminated by Purchaser or Worthington Warehouse, as appropriate,
on or before the first anniversary of the Closing Date in an amount equal to the
lesser of: (i) the total amount of any such severance benefits paid by Purchaser
or Worthington Warehouse, as appropriate, to any such employees within such one
(1) year period; and (ii) the aggregate amount of the Buffalo New Hire
Severance. Payment to Purchaser or Worthington Warehouse, as appropriate, of the
amount Purchaser or Worthington Warehouse, as appropriate, is entitled to be
reimbursed for by the preceding sentence shall be made by Sellers within ten
(10) days following receipt by Sellers of reasonably satisfactory evidence of
the payment by Purchaser or Worthington Warehouse, as appropriate, of the amount
of severance benefits which Purchaser is entitled to be reimbursed for by the
preceding sentence.
               (c) Sellers shall be responsible for complying with the
provisions of Section 4980B of the Code and Sections 601 through 608, inclusive,
of ERISA (such Code and ERISA provisions hereafter referred to as “COBRA”)
pertaining to notice to be provided to such employees of the Buffalo Facility or
other employees of Sellers who do not become employees of Purchaser or
Worthington Warehouse to the extent COBRA notices are required to be provided to
such employees as a result of the transactions contemplated by this Agreement.
In addition, Sellers shall provide health care continuation coverage required by
COBRA for employees employed at the Buffalo Facility or other employees of
Sellers who do not become employees of Purchaser or Worthington Warehouse
through an Employee Plan or Employee Plans maintained after the Closing Date by
Sellers or by an entity related to Sellers, and Sellers shall make every effort
to maintain such an Employee Plan or Employee Plans for the duration of any
COBRA continuation coverage period.
               (d) Although it is anticipated that Purchaser will make offers of
employment to most employees presently employed at the Cleveland Facility,
Purchaser is under no obligation to employ any personnel presently employed by
Sellers. Prior to the Closing Date, Purchaser may offer employment to such
employees presently employed by the Business as Purchaser in its sole discretion
shall determine. Subject to any obligation that Purchaser may have to recognize
the collective bargaining agent of the employees employed by the Business at the
Cleveland Facility, Purchaser shall have the absolute right to establish all
terms and conditions of employment, including wages, benefits and benefit plans,
for any employees of the Business to whom Purchaser chooses to make an offer of
employment. All such offers shall be on terms established by Purchaser and shall
be contingent upon employment commencing with Purchaser only following the
Closing Date. Sellers agree not to discourage any Persons who are offered
employment by Purchaser from accepting employment with Purchaser. Any prior
employment by Sellers of such employees shall not affect entitlement to, or the
amount of, salary or other compensation or benefits, current or deferred, which
Purchaser may make available to its employees.
     7.2 Non-Solicitation, Noncompetition and Nondisparagement.
               (a) Except as provided by Section 7.2(c) hereof, for a period of
five (5) years after the Closing Date, none of the Sellers nor any of their
Affiliates shall directly or indirectly:

- 52 -



--------------------------------------------------------------------------------



 



                    (i) cause, induce or attempt to cause or induce any
customer, supplier, licensee, licensor, franchisee, consultant or other Person
which had a business relationship with the Business on the Closing Date or
within the year preceding the Closing Date to cease doing business with
Purchaser or Worthington Warehouse, as appropriate, or in any way adversely
interfere with its relationship with Purchaser or Worthington Warehouse, as
appropriate; or
                    (ii) solicit, attempt to solicit, hire or attempt to hire,
directly or indirectly, whether as an employee, agent, independent contractor or
any other capacity, any employee who is offered employment with the Business by
Purchaser or Worthington Warehouse, as appropriate, or who otherwise becomes
employed by the Business after Closing or in any way interfere with the
relationship between Purchaser or Worthington Warehouse, as appropriate and any
of its employees.
               (b) Except as provided by Section 7.2(c) hereof, for a period of
five (5) years after the Closing Date, Sellers shall not (and each Seller shall
cause its Affiliates not to), anywhere in the United States of America, directly
or indirectly, either for themselves or any other Person, own, manage, operate,
join, consult with, render services for, participate in, control, permit their
name to be used by, or otherwise assist in any manner, in any business which is
competitive with the Business except as provided in the Transition Agreements.
               (c) The provisions of Section 7.2(a)(i) and Section 7.2(b) above
shall not apply or be binding upon (i) any Person who may become an Affiliate of
any of the Sellers after the Closing Date as a result the acquisition of Parent
(both in form and substance) by such Person or (ii) any Person that becomes an
Affiliate of Sellers in connection with the acquisition by any of the Sellers or
any Affiliate of the Sellers of any such Person if at the time of the
acquisition of such Person, such Person and its Affiliates (on a consolidated
basis) derive less than 10% of their aggregate annual net sales from Steel
Processing businesses; provided that in the event of the acquisition by any of
the Sellers or any Affiliate of Sellers of any such Person, the Sellers shall
promptly use commercially reasonable efforts to divest the Steel Processing
business of such Person as soon as practical following the acquisition; and
provided further that in the case of each of clause (i) and (ii) above, (A) any
Steel Processing operations of the applicable Person shall be held and conducted
separately from the Sellers and their Affiliates and shall not be merged,
combined or operated in conjunction with Sellers and their Affiliates, (B) no
director, officer or key employee of the Sellers who participated in the conduct
or oversight of the Business shall have any involvement in the day-to-day
operation or management of the affiliated Steel Processing operations, and
(C) neither the Gibraltar name nor the Buffalo Facility shall be used in or
associated with such Steel Processing operations. The provisions of
Section 7.2(a)(ii) shall not be deemed or construed to prohibit the hiring by
any of the Sellers or any of their Affiliates of Todd Schwaba or any employee of
the Business after such employee’s employment with the Purchaser or any
Purchaser Affiliate has been terminated (for reasons other than to pursue
employment with the Sellers or their Affiliates) or any employee of the Business
who applies for employment in response to any general solicitation of
individuals for employment pursuant to any newspaper, Internet or other similar
help wanted advertisement which is not directed or focused on personnel employed
by the Purchaser or any Purchaser Affiliate in the Business, provided such
employee is not first contacted by or on behalf of the Sellers or their
Affiliates.
     “Steel Processing” for the purpose of this Section 7.2(c) shall mean
pickling, slitting, cold reducing, galvanizing, annealing, cutting to length,
tension leveling, edging and configured blanking.

- 53 -



--------------------------------------------------------------------------------



 



          (d) The parties hereto specifically acknowledge and agree that the
remedy at law for any breach of the foregoing provisions of this Section 7.2
will be inadequate and that Purchaser and Worthington Warehouse, in addition to
any other relief available to them, shall be entitled to temporary and permanent
injunctive relief, specific performance or other equitable relief without the
necessity of proving actual damage. In the event that the provisions of this
Section 7.2 should ever be deemed to exceed the limitation provided by
applicable Regulations, then the parties hereto agree that such provisions shall
be reformed to set forth the maximum limitations permitted. Sellers acknowledge
and agree that this Section 7.2 is a significant inducement to Purchaser to
enter into and perform its obligations under this Agreement and this Section 7.2
is reasonable and necessary to protect and preserve Purchaser’s legitimate
business interests and the value of the Purchased Assets.
     7.3 Discharge of Excluded Liabilities. From and after the Closing Date,
Sellers shall pay, discharge or perform, in accordance with past practice all of
the Excluded Liabilities, including, without limitation, any Liabilities or
Obligations to employees of GSSI and/or GSCNY who are not employed by Purchaser
or Worthington Warehouse. If any Excluded Liabilities are not so paid,
discharged or performed and if Purchaser reasonably determines that such failure
will impair the use or enjoyment of the Purchased Assets by Purchaser,
Worthington Warehouse and WS Michigan or conduct of the Business, Purchaser may,
at any time after the Closing Date, upon ten (10) days prior advance written
notice to Sellers, elect to pay, perform or discharge, as appropriate, any such
Excluded Liability (but shall have no obligation to do so) and Sellers shall
promptly reimburse Purchaser for all costs and expenses associated therewith.
     7.4 Payments Received. Sellers and Purchaser agree that after the Closing
they will hold and will promptly transfer and deliver to the applicable party,
from time to time as and when received by them, any cash, checks with
appropriate endorsements (using their best efforts not to convert such checks
into cash) or other property that they or their Affiliate may receive on or
after the Closing which properly belongs to the applicable other party,
including, without limitation, any insurance proceeds and payments on account of
accounts receivable, and will account to the other for all such receipts.
     7.5 HSR Filings. If required by Regulation, each party shall promptly, but
in no event later than ten (10) days after the date hereof, make their
respective filings under the Hart Scott Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”) and, thereafter, make any other required
submissions under the HSR Act and use commercially reasonable efforts and
diligence to satisfy any other conditions necessary to comply with the HSR Act
and to obtain early termination of any waiting period pursuant thereto.
Notwithstanding the foregoing, nothing in this Section 7.5 or otherwise in this
Agreement shall require Purchaser or any Purchaser Affiliate to propose,
negotiate, effect or agree to, the sale, divestiture, license or other
disposition of any assets or businesses of Purchaser or any Purchaser Affiliate
(including the Purchased Assets) or otherwise take any action that limits the
freedom of action with respect to, or its ability to retain any of the
businesses, product lines or assets of Purchaser or any Purchaser Affiliate
(including the Purchased Assets).
     7.6 Access to Records. After the Closing Date, Purchaser and Worthington
Warehouse shall retain for a period of five (5) years those records of Sellers
delivered to Purchaser and Worthington Warehouse in connection with the
consummation of the transactions contemplated in this Agreement; provided that
Purchaser and Worthington Warehouse may discard or destroy records not intended
for long-term retention consistent with Purchaser’s and Worthington Warehouse’s
respective record retention policies and practices; and provided, further, that
Purchaser and Worthington Warehouse may discard or destroy records after giving
written notice to Sellers and giving Sellers 60 days following receipt of such
notice to request in writing that all or a portion of the records intended to be
discarded or destroyed be delivered to the Sellers. Purchaser and Worthington
Warehouse also shall provide Sellers and their

- 54 -



--------------------------------------------------------------------------------



 



representatives reasonable access thereto, during normal business hours and on
reasonable prior notice, to enable them to prepare financial statements or for
other reasonable business purposes. After the Closing Date, Sellers shall
provide Purchaser and its representatives reasonable access to records that are
Excluded Assets, during normal business hours and on reasonable prior notice,
for any reasonable business purpose specified by Purchaser in such notice.
     7.7 Further Assurances. From time to time at another party’s reasonable
request and without further consideration, each party hereto shall execute and
deliver such further instruments of conveyance, assignment and transfer, and
take such other actions as the requesting party may reasonably request, in order
to more effectively convey and transfer any of the Purchased Assets or otherwise
accomplish the transactions contemplated by this Agreement.
     7.8 Name Transition. After Closing, Purchaser shall cause the Business to
cease using the “Gibraltar” name in accordance with the Transition Agreements.
ARTICLE VIII — TERMINATION
     8.1 Termination.
               (a) Anything herein or elsewhere to the contrary notwithstanding,
this Agreement may be terminated by written notice of termination at any time
before the Closing Date only as follows:
                    (i) by mutual written agreement of Sellers and Purchaser and
Purchaser Ohio Affiliate;
                    (ii) by Purchaser and Purchaser Ohio Affiliate, at any time
if there has been a material misrepresentation, breach of warranty or breach of
covenant on the part of Sellers with respect to their representations,
warranties or covenants set forth in this Agreement;
                    (iii) by Sellers, at any time if there has been a material
misrepresentation, breach of warranty or breach of covenant on the part of
Purchaser or Purchaser Ohio Affiliate with respect to its representations,
warranties or covenants set forth in this Agreement; or
                    (iv) by either Purchaser and Purchaser Ohio Affiliate or
Sellers if the transactions contemplated hereby have not been consummated by
March 31, 2010.
               (b) If this Agreement is terminated as permitted by
Section 8.1(a) hereof, such termination shall be without liability of any party
(or any shareholder, director, officer, employee, agent or representative of
such party) to any other party to this Agreement; provided, however, that
                    (i) if such termination shall result from the willful
failure of Sellers to fulfill a condition to the performance of the obligations
of Purchaser or Purchaser Ohio Affiliate or to perform a covenant of this
Agreement or from a willful breach by Sellers of this Agreement, Sellers shall
be jointly and severally liable for any and all losses, costs, claims, or
expenses, incurred or suffered by Purchaser or Purchaser Ohio Affiliate as a
result of such failure or breach.

- 55 -



--------------------------------------------------------------------------------



 



                    (ii) if such termination shall result from the willful
failure of Purchaser and Purchaser Ohio Affiliate to fulfill a condition to the
performance of the obligations of Sellers or to perform a covenant of this
Agreement or from a willful breach by Purchaser or Purchaser Ohio Affiliate of
this Agreement, Purchaser and Purchaser Ohio Affiliate shall be jointly and
severally liable for any and all losses, costs, claims, or expenses, incurred or
suffered by Seller as a result of such failure or breach.
               (c) The provisions of Section 8.1 and Section 10.6 of this
Agreement shall survive any termination of this Agreement pursuant to
Section 8.1(a) hereof.
ARTICLE IX — TAX MATTERS
     9.1 Pre-Closing Income Taxes. Sellers shall make, or have made, all
federal, state, local and foreign filings with respect to income Taxes of
Sellers for the Business or the Purchased Assets for any Tax period (or portion
thereof) ending on or before the Closing Date. All liabilities of Sellers with
respect to income Taxes under federal, state, local and foreign income Tax laws
attributable to the operations of the Business or the Purchased Assets through
the Closing Date shall be borne by Sellers, and any refunds or credits or rights
to refunds or credits with respect thereto shall be the property of Sellers. All
Tax Returns prepared and filed by Sellers relating to Tax liabilities
attributable to the Business or the Purchased Assets shall be prepared and filed
in a manner that is consistent with prior practice of the Sellers (including,
without limitation, with respect to the jurisdictions in which such Tax Returns
are filed).
     9.2 Other Pre-Closing Taxes. All Tax liabilities of Sellers (other than
income Taxes) attributable to the Business or the Purchased Assets for Tax
periods (or portions thereof) ending on or prior to the Closing Date shall be
borne by Sellers other than Assumed Liabilities described in Sections 1.4.1(g),
1.4.1(h) and 1.4.1(i) hereof.
     9.3 Post-Closing Taxes. All Taxes attributable to the Business or the
Purchased Assets (excluding the Excluded Assets and the Excluded Operations) for
Tax periods (or portions thereof) beginning after the Closing Date shall be the
responsibility of Purchaser, and any refunds or credits or rights to refunds or
credits with respect thereto shall be Purchaser’s.
     9.4 Straddle Periods. All real property Taxes, personal property Taxes and
similar ad valorem obligations levied on a Seller with respect to the Business
or the Purchased Assets for a Tax period that includes (but does not end on) the
Closing Date, whether such Taxes are payable to a taxing authority, a landlord
or other third party, shall be apportioned between Section 9.2 and Section 9.3
as of the Closing Date based upon, respectively, the number of calendar days in
the portion of such Tax period ending on the Closing Date and the number of
calendar days in the portion of such Tax period commencing after the Closing
Date. If the Closing occurs before the Tax rate is fixed for the then current
Tax period, the proration of the corresponding Taxes shall be on the basis of
the Tax rate for the last preceding Tax period applied to the latest assessed
valuation. Purchaser shall be responsible for filing all Tax Returns relating to
such Taxes with respect to the Business and the Purchased Assets required to be
filed after the Closing Date. For any such Tax Return relating to a Tax period
that begins on or prior to, and ends after, the Closing Date, Purchaser shall
provide such Tax Return to the Sellers at least thirty (30) days prior to the
date on which such Tax Return is required to be filed (but in no event earlier
than thirty (30) days after the Closing Date), for Sellers’ review and comment.
Sellers shall have ten (10) days to review and comment on any such Tax Return,
which comments Purchaser shall take into consideration in its sole discretion.
Purchaser shall also be responsible for filing all Tax Returns relating to
sales, withholding and GST for the Business for periods beginning on or prior to
but ending after the Closing Date. Purchaser shall provide such Tax Returns to
the Sellers at least ten (10) business days prior to the date on which any such
Tax Return is required to be

- 56 -



--------------------------------------------------------------------------------



 



filed, for Sellers’ review and comment. Sellers shall have five (5) business
days to review and comment on any such Tax Return, which comments Purchaser
shall take into consideration in its sole discretion.
     9.5 Reimbursements. If either Sellers (or an Affiliate of a Seller) or
Purchaser (or an Affiliate of Purchaser, including, after the Closing, CPI) pays
any Taxes to be borne by the other party under this Article IX, the other party
shall promptly reimburse Sellers or Purchaser, as applicable, for the Taxes
paid. If, in preparing Tax Returns or payments after the Closing, it appears to
Purchaser that Sellers will be asked to pay additional Taxes, Purchaser shall so
notify Sellers, and provide Sellers a reasonable opportunity to review and
comment upon any related Tax Returns prior to filing them and paying the Tax. If
either party receives any refunds or credits which are the property of the other
party under this Article IX, such party shall promptly pay the amount of such
refunds or credits to the other party. Notwithstanding anything in this
Agreement to the contrary, Purchaser shall not be obligated to reimburse Sellers
under this Section 9.5 (or to indemnify Sellers under any other provision of
this Agreement) for any Tax liability that relates to prepaid Taxes described in
Section 1.1.1(j).
     9.6 Transfer Taxes and Conveyance Fees. Sellers shall pay in a timely
manner and shall be responsible for any and all real estate transfer taxes and
conveyance fees due (i) in Ohio with respect to the transfer of the Cleveland
Real Property to Purchaser and (ii) in Michigan with respect to the transfer of
the Detroit Real Property to Worthington Warehouse. Sellers shall pay in a
timely manner and shall be responsible for: (a) any and all sales or use Taxes
attributable to the transfer to Purchaser and Worthington Warehouse of the
tangible personal property included in the Purchased Assets; and (b) timely file
or caused to be filed all necessary documents (including all Tax Returns) with
respect to such Taxes. Sellers shall indemnify, reimburse and hold Purchaser and
Worthington Warehouse harmless in respect of any liability for payment of or
failure to pay any such sales or use Taxes or real estate transfer taxes or
conveyance fees or the filing of or failure to file any reports required in
connection therewith.
     9.7 CPI Taxes.
               (a) Sellers shall prepare, or cause to be prepared, at Sellers’
cost and expense, all Pre-Closing Period Tax Returns required to be filed by or
on behalf of CPI that are not filed by the Closing Date. All such Pre-Closing
Period Tax Returns shall be prepared and filed in a manner that is consistent
with the prior practice of CPI, except as otherwise required by applicable law.
The Sellers shall provide each such Pre-Closing Period Tax Return (or in the
case of a consolidated Tax Return, the portion of any such consolidated Tax
Return that relates to CPI) to the Purchaser for its review at least thirty
(30) days prior to the due date (including extensions) of any such Pre-Closing
Period Tax Return; provided, however, that such drafts of any Pre-Closing Period
Tax Return shall be subject to the Purchaser’s review and approval, which
approval shall not be unreasonably withheld or delayed. If the Purchaser
disputes any item on such Pre-Closing Period Tax Return, it shall notify the
Sellers (by written notice within ten (10) days of receipt of such Pre-Closing
Period Tax Return) of such disputed item (or items) and the basis for its
objection. If the Purchaser does not object by written notice within such
period, such draft of such Pre-Closing Period Tax Return shall be deemed to have
been accepted and agreed upon, and final and conclusive, for purposes of this
Section 9.7(a). The Sellers and the Purchaser shall act in good faith to resolve
any such dispute prior to the due date (including extensions) of such
Pre-Closing Period Tax Return. If the Sellers and the Purchaser cannot resolve
any disputed item, the item in question shall be resolved by the Independent
Auditor as promptly as practicable, whose determination shall be final and
conclusive for purposes of this Section 9.7(a). The fees and expenses of the
Independent Auditor shall be paid 50% by the Purchaser and 50% by the Sellers.

- 57 -



--------------------------------------------------------------------------------



 



               (b) The Purchaser shall, at its expense, prepare and timely file,
or cause to be prepared and timely filed, all Straddle Period Tax Returns
required to be filed by CPI, if any. All Straddle Period Tax Returns shall be
prepared and filed in a manner that is consistent with the prior practice of
CPI, except as required by applicable law. The Purchaser shall deliver or cause
to be delivered drafts of all Straddle Period Tax Returns to Sellers for
Sellers’ review at least thirty (30) days prior to the due date (including
extensions) of any such Straddle Period Tax Return and shall notify the Sellers
of the Purchaser’s calculation of the Sellers’ share of the Taxes of CPI for
such Straddle Period (determined in accordance with Section 9.7(c)); provided,
however, that such drafts of any Straddle Period Tax Return shall be subject to
the Sellers’ review and approval, which approval shall not be unreasonably
withheld or delayed. If the Sellers dispute any item on such Straddle Period Tax
Return, Sellers shall notify the Purchaser (by written notice within ten
(10) days of receipt of such Straddle Period Tax Return) of such disputed item
(or items) and the basis for their objection. If the Sellers do not object by
written notice within such period, such draft of such Straddle Period Tax Return
shall be deemed to have been accepted and agreed upon, and final and conclusive,
for purposes of this Section 9.7(b). The Sellers and the Purchaser shall act in
good faith to resolve any such dispute prior to the due date (including
extensions) of such Straddle Period Tax Return. If the Sellers and the Purchaser
cannot resolve any disputed item, the item in question shall be resolved by the
Independent Auditor as promptly as practicable, whose determination shall be
final and conclusive for purposes of this Section 9.7(b). The fees and expenses
of the Independent Auditor shall be paid 50% by the Purchaser and 50% by the
Sellers. On or before the date a Straddle Period Tax Return of CPI is filed, the
Sellers shall pay to the Purchaser in immediately available funds the amount of
the Sellers’ share of the Tax liability for the Straddle Period determined
pursuant to this Section 9.7(b) and Section 9.7(c). For the avoidance of doubt,
a consolidated Tax Return that includes CPI for the Tax period (or portion
thereof) beginning after the Closing Date shall not be a considered a “Straddle
Period Tax Return” for purposes of this Agreement.
               (c) (i) All Tax liabilities of CPI for Tax periods (or portions
thereof) ending on or prior to the Closing Date shall be borne by Sellers.
                    (ii) The Sellers and the Purchaser agree that, in the event
of a 338(h)(10) Election, the Sellers and the Purchaser will cooperate to cause
the Partnership to (A) issue separate Schedule K-1s for the year of the Closing
for the portion of such calendar year ending on the Closing Date, and the
portion of such year beginning on the day after the Closing Date, and
(B) allocate items of Partnership income, gain, loss and deduction across the
year of the Closing based upon a closing of the Partnership books as of the end
of the Closing Date.
                    (iii) In the event that no 338(h)(10) Election is filed (or
a 338(h)(10) Election is filed, but the Partnership does not issue separate
Schedule K-ls as described in Section 9.7(c)(ii) above), then the Sellers and
the Purchaser agree to use commercially reasonable efforts to allocate items of
Partnership income, gain, loss and deduction to the portion of such calendar
year ending on the Closing Date, and the portion of such calendar year beginning
on the day after the Closing Date, as if the Partnership books had been closed
at the end of the Closing Date, based upon information contained in the
Partnership’s monthly audited financials; provided that items of income, gain,
loss and deduction for the month of the Closing that are not attributable to an
extraordinary event shall be allocated across such month pro rata, based upon
the number of days of such month.

- 58 -



--------------------------------------------------------------------------------



 



               (d) In the case of an audit or administrative or judicial
proceeding involving any asserted liability for Taxes of CPI, the imposition of
which Taxes would result in a payment obligation by Sellers under Section 6.1
(other than an audit or administrative or judicial proceeding relating to a
consolidated Tax Return that includes CPI for the Tax Period (or portion
thereof) beginning after the Closing Date), the Sellers will have the right to
participate in, at their own expense, the audit or administrative or judicial
proceeding. The Sellers, on the one hand, and the Purchaser and CPI, on the
other hand, shall fully cooperate in good faith in connection with any such
audit or other proceeding. In the case of an audit or administrative or judicial
proceeding involving any asserted liability for Taxes of CPI relating to a
Straddle Period, or a Tax period ending on or before the Closing Date (other
than an audit or administrative or judicial proceeding relating to a
consolidated Tax Return that includes CPI for the Tax Period (or portion
thereof) beginning after the Closing Date), the Sellers shall have the right, at
their sole expense, to control the conduct of such audit or proceeding;
provided, however, that as a precondition to the Sellers’ right to control such
proceedings, (i) the Sellers shall deliver to Purchaser a written statement in
which the Sellers agree to indemnify Purchaser, CPI and their respective
Affiliates from and against the entirety of any Taxes or Losses related to Taxes
that Purchaser, CPI or any such Affiliate may incur resulting from, arising out
of, relating to or caused by such proceedings, and (ii) the Sellers shall
conduct the defense actively and diligently; provided further, however, that the
Sellers shall not consent to the entry of any judgment or enter into any
settlement without the prior written consent of CPI or Purchaser if (A) such
judgment or settlement is likely to establish a precedential custom or practice
materially adverse to the continuing business of CPI and/or Purchaser for
periods beginning after the Closing Date or (B) the Taxes at issue in the
proceeding relate to a Straddle Period. So long as the Sellers are conducting
the defense in accordance with this Section 9.7(d), and subject to Purchaser’s
rights in this Section 9.7(d), Purchaser may retain separate co-counsel at its
sole cost and expense and may participate in, but not control, such defense. In
the event that any of the conditions of this Section 9.7(d) is or becomes
unsatisfied, (1) Purchaser and CPI may control the defense, and consent to the
entry of any judgment or enter into any settlement, in any manner that they
reasonably may deem appropriate, with the consent of the Sellers, which consent
shall not be unreasonably withheld or delayed, and (2) the Sellers shall remain
responsible for any Taxes and other Losses that Purchaser and CPI may incur
resulting from, arising out of, relating to or caused by such proceedings.
     9.8 Cooperation. The parties agree to cooperate with each other and to
provide each other with all information and documentation reasonably necessary
to permit the preparation and filing of all federal, state, local and foreign
Tax Returns and Tax elections with respect to CPI and the Business. Purchaser
shall make available to Sellers and their representatives, on at least three
(3) days’ prior written notice, all records and materials reasonably required by
them to pursue or contest any Tax matters and shall provide reasonable
cooperation to Sellers in such case, including having personnel of the Business
provide reasonable assistance to Sellers. Sellers shall make available to
Purchaser and its representatives, on at least three (3) days’ prior written
notice, those records and materials reasonably required by them to prepare,
pursue or contest any Tax matters arising after the Closing which have factual
reference to the pre-Closing periods.
     9.9 Section 338(h)(10) Election.
               (a) At Purchaser’s option, after considering the costs and
benefits thereof, and upon notice delivered by Purchaser to Sellers (the
“338(h)(10) Notice”), Sellers and WS Michigan shall join in making a timely
election or elections under Section 338(h)(10) of the Code and any corresponding
elections under state, local or foreign Tax law (collectively, the “338(h)(10)
Election”), with respect to the purchase and sale of CPI Shares. Purchaser shall
issue the 338(h)(10) Notice in writing no later than 90 days after the Closing
Date.

- 59 -



--------------------------------------------------------------------------------



 



               (b) In the event that Purchaser delivers a 338(h)(10) Notice:
                    (i) WS Michigan, Sellers and CPI shall execute any and all
documents, statements, and other forms that are required to be submitted to any
Tax authority in connection with a 338(h)(10) Election (the “338 Forms”) no
later than 15 days prior to the date such 338 Forms are required to be filed;
                    (ii) CPI and WS Michigan shall cause the 338 Forms to be
duly executed by an authorized Person for WS Michigan and CPI, as applicable;
                    (iii) Sellers, WS Michigan and CPI shall duly and timely
file the 338 Forms in accordance with applicable Tax laws and regulations and
the terms of this Agreement;
                    (iv) Sellers and WS Michigan shall report the purchase of
the CPI Shares consistent with any 338(h)(10) Election made with respect to CPI
and shall take no position contrary thereto, or the CPI Allocation (defined
below), unless and to the extent required to do so pursuant to applicable law;
                    (v) As soon as practicable after the 338(h)(10) Notice,
Purchaser shall cause WS Michigan to deliver to Sellers a statement allocating
the “adjusted grossed-up basis” and “aggregate deemed sale price” (as such terms
are defined in Treasury Regulations issued under Section 338 of the Code) among
the assets of CPI in accordance with such Treasury Regulations (the “CPI
Allocation”), and consistent with the allocation of Purchase Price under
Section 1.3.3;
                    (vi) Any liability for federal, state and local Taxes
resulting from the 338(h)(10) Election shall be borne by Sellers; and
                    (vii) If Sellers breach any covenant set forth in
Section 9.9 which breach prevents a valid 338(h)(10) Election from being made,
Sellers shall indemnify and hold WS Michigan, CPI and each of their Affiliates
harmless against any and all Taxes due which result from such breach, together
with all expenses and other Losses related thereto.
ARTICLE X — MISCELLANEOUS
     10.1 Expenses. Each party shall bear its respective costs, fees and
expenses incurred in connection with the preparation, negotiation, execution and
performance of the transactions contemplated by this Agreement (including,
without limitation, the costs, fees and expenses of any accountants, attorneys,
brokers, financial advisors, etc.). The parties acknowledge and agree that such
costs, fees and expenses (including the costs, fees and expenses of any
accountants, attorneys, brokers, financial advisors, etc. retained by or
representing Sellers) of Sellers shall not be transferred as Liabilities of the
Business.

- 60 -



--------------------------------------------------------------------------------



 



     10.2 Entire Agreement. This Agreement (along with the Disclosure SCHEDULE,
the documents delivered pursuant hereto, and the Seller Closing Documents and
Purchaser Closing Documents) set forth the entire understanding of the parties
hereto with respect to the transactions contemplated hereby. This Agreement
shall not be amended or modified except by written instrument duly executed by
each of the parties hereto. Except as provided in Article VI, the Agreement is
not intended to confer upon any other Person not a party hereto any rights or
remedies hereunder. Any and all previous agreements and understandings between
or among the parties hereto regarding the subject matter hereof, whether written
or oral, are superseded by this Agreement, including, without limitation the
Confidentiality Agreement dated October 14, 2008 (the “Confidentiality
Agreement”) to the extent provided in Section 10.6 of this Agreement.
     10.3 Assignment and Binding Effect. No party may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the other parties, except Purchaser may assign any of its
rights and delegate any of its obligations under this Agreement to any Affiliate
of Purchaser. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the successors and permitted
assigns of each party hereto.
     10.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither any failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable Regulations, (a) no claim or right arising out of
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party entitled to the benefit of such claim or right; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of that party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
     10.5 Notices. All notices, consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, postage prepaid, in each case to the following addresses or
facsimile numbers and marked to the attention of the Person designated below (or
to such other address, facsimile number or Person as a party may designate by
notice to the other parties):

- 61 -



--------------------------------------------------------------------------------



 



         
 
  If to any of the Sellers, to:   With a required copy to:
 
       
 
  Gibraltar Industries, Inc.   Lippes Mathias Wexler Friedman LLP
 
  3556 Lake Shore Road   665 Main Street
 
  P.O. Box 2028   Suite 300
 
  Buffalo, New York 14219-0228   Buffalo, New York 14203-1425
 
  Attention: Kenneth W. Smith   Attention: Paul J. Schulz, Esq.
 
  Fax: (716) 826-1589   Fax: (716) 853-5199
 
       
 
  If to Purchaser or Purchaser   With a required copy to:
 
  Ohio Affiliate, to:    
 
       
 
  Dale T. Brinkman, Esq.   Elizabeth T. Farrar, Esq.
 
  200 Old Wilson Bridge Road   Vorys, Sater, Seymour and Pease LLP
 
  Columbus, Ohio 43085   52 East Gay Street
 
  Fax: (614) 840-3706   P.O. Box 1008
 
      Columbus, Ohio 43216-1008
 
      Fax: (614) 719-4708

     In connection with any notice to be provided by any one or more Sellers to
Purchaser or Purchaser Ohio Affiliate, written notice delivered by Parent in the
manner described above and within any applicable time period, shall be deemed to
be an effective notice. In connection with any notice to be provided to any one
or more Sellers, written notice delivered to Parent in the manner described
above and within any applicable time period, shall be deemed to be an effective
notice.
     In connection with any notice to be provided by Purchaser or Purchaser Ohio
Affiliate to Sellers, written notice delivered by Purchaser Ohio Affiliate in
the manner described above and within any applicable time period, shall be
deemed to be an effective notice. In connection with any notice to be provided
to Purchaser or Purchaser Ohio Affiliate, written notice delivered to Purchaser
Ohio Affiliate in the manner described above and within any applicable time
period, shall be deemed an effective notice.
     10.6 Confidential Information.
               (a) From and after the date hereof, none of the Sellers shall
disclose to any Person (other than such party’s business, financial and legal
advisers and other than Purchaser or any Purchaser Affiliate) in any manner,
directly or indirectly, any confidential or proprietary information or data of
any Purchaser Affiliate whether of a technical or commercial nature
(“Confidential Information”), or use or assist any Person (other than such
Seller’s business financial and legal advisers and other than any Purchaser
Affiliate) to use, in any manner, directly or indirectly, any Confidential
Information of Purchaser, Purchaser Ohio Affiliate or their respective
Affiliates. Confidential Information excludes information which is or becomes
generally known to the public and which did not become generally known through
the breach of any provisions of this Agreement. As used in this Agreement,
Confidential Information includes, but is not limited to, any and all (i)
computer software (and related object and source codes) proprietary to any
Purchaser Affiliate, together with all documentation for any such software;
(ii) confidential, proprietary or trade secret information submitted to any
Purchaser Affiliate in confidence by its suppliers, employees, consultants,
customers or others; (iii)

- 62 -



--------------------------------------------------------------------------------



 



information of any Purchaser Affiliate concerning operations, customers or
prospects, terms and conditions of sale and prices, technical knowledge relating
to customer requirements, and knowledge of markets for its products and
services; and (iv) subject to the successful consummation of the Closing, all
confidential, proprietary, and similar information of the Business, other than
information relating solely to the Excluded Assets. Sellers acknowledge that all
information, whether falling within the above definition or otherwise, shall be
presumed to be Confidential Information if any Purchaser Affiliate takes
measures designed to prevent it, in the ordinary course of business, from being
available to Persons other than those selected to have access thereto for
limited purposes. All information disclosed to Sellers or to which any Seller
obtains access, which such Person has a reasonable basis to believe to be
Confidential Information, or which such Person has a reasonable basis to believe
any Purchaser Affiliate treats as being Confidential Information, shall be
presumed to be Confidential Information.
               (b) Subject to the last sentence of this Section 10.6(b), the
Confidentiality Agreement shall continue to apply to Sellers’ Confidential
Information. Effective upon the Closing: (i) all of Sellers’ Confidential
Information relating to the Business shall become Confidential Information of
Purchaser, the provisions of Section 10.6(a) shall apply thereto and the
provisions of the Confidentiality Agreement shall cease to apply to Sellers’
Confidential Information relating to the Business; and (ii) the restrictions on
disclosure of Sellers’ Confidential Information as contained in the
Confidentiality Agreement shall, with respect to any of Sellers’ Confidential
Information which is not related to the Business, continue to apply for all
periods of time after the Closing Date.
               (c) Notwithstanding anything to the contrary herein, in the event
this Agreement is terminated in accordance with its terms, the Confidentiality
Agreement shall remain in full force and effect in accordance with the terms
thereof.
     10.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together shall constitute a single
agreement.
     10.8 Pronouns. All pronouns used in this Agreement shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
Person(s) may require.
     10.9 Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the internal laws of the State
of Ohio without regard to the principles of conflict of laws thereof.
     10.10 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.
The headings of Articles and Sections of this Agreement are for convenience only
and will not affect its construction or interpretation.
     10.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Regulations, but if any provision of this Agreement is held to be prohibited by
or invalid under applicable Regulations, such provision will be ineffective only
to the extent of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.
     10.12 Public Announcements. Except as required by applicable Regulations,
no party to this Agreement shall make any public statement or release concerning
this Agreement or the transactions contemplated hereby except for such
information as shall have been approved by the other party.

- 63 -



--------------------------------------------------------------------------------



 



     10.13 Knowledge. For purposes of this Agreement, any representation or
warranty of any Seller or Sellers which is qualified by knowledge shall mean the
actual knowledge of Jerry Biagini, George Cover, Tim Heasley, Henning
Kornbrekke, Cliff Larivey, Tim O’Mara, Laura Perz, Ken Smith, Mike Staniec and
Todd Schwaba and any representation or warranty of Purchaser or Purchaser Ohio
Affiliate which is qualified by knowledge shall mean the actual knowledge of
George Stoe, Dale Brinkman, Tim Adams Andrew Rose and Mark Russell.
[Remainder of page intentionally left blank. Signature page follows.]

- 64 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their respective duly authorized officers, as of the date first
written above.

              GIBRALTAR INDUSTRIES, INC:    
 
           
By:
  /s/ Kenneth W. Smith              
 
  Name:   Kenneth W. Smith    
 
  Title:   Vice President    
 
     
 
   

              GIBRALTAR STEEL CORPORATION OF NEW YORK:    
 
           
By:
  /s/ Kenneth W. Smith              
 
  Name:   Kenneth W. Smith    
 
  Title:   Vice President    
 
     
 
   

              GIBRALTAR STRIP STEEL, INC:    
 
           
By:
  /s/ Kenneth W. Smith              
 
  Name:   Kenneth W. Smith    
 
  Title:   Vice President    
 
     
 
   

                              THE WORTHINGTON STEEL COMPANY, LLC:
COMPANY:       THE WORTHINGTON STEEL      
By:
  /s/ Dale T. Brinkman       By:   /s/ Dale T. Brinkman                         
 
 
  Name:   Dale T. Brinkman           Name:   Dale T. Brinkman    
 
  Title:   Vice President           Title:   Vice President    
 
                     
 
   

- 65 -